 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
 
FLASH ALLIANCE MASTER AGREEMENT
Dated as of July 7, 2006
by and among
TOSHIBA CORPORATION,
SANDISK CORPORATION
and
SANDISK (IRELAND) LIMITED
 

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Table of Contents
  Page  

         
1. Definitions and Interpretation
    1  
 
       
2. Closing and Post-Closing Transactions
    4  
 
       
3. Purpose of Flash Alliance
    7  
 
       
4. Representations and Warranties of the Parties
    8  
 
       
5. Covenants
    11  
 
       
6. Covenants concerning NAND Flash Memory Products Business
    13  
 
       
7. Other Agreements
    28  
 
       
8. Termination
    32  
 
       
9. Miscellaneous
    38  

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
          This FLASH ALLIANCE MASTER AGREEMENT, dated as of July 7, 2006, is
entered into by and among, on one side, TOSHIBA CORPORATION, a Japanese
corporation (“Toshiba”), and, on the other side, SANDISK CORPORATION, a Delaware
corporation (“SanDisk Corporation”), and SANDISK (IRELAND) LIMITED, a company
organized under the laws of the Republic of Ireland (“SanDisk Ireland,” and
collectively with SanDisk Corporation, “SanDisk” and SanDisk together with
Toshiba, the “Parties”).
          WHEREAS, pursuant to that certain New Master Agreement between SanDisk
Corporation and Toshiba, dated as of April 10, 2002, as amended by that certain
Amendment to New Master Agreement between certain of the Parties dated as of
August 13, 2002 (the “FVC Japan Master Agreement”), and the agreements
referenced therein, the Parties have had a collaboration for development and
manufacture of FVC Japan NAND Flash Memory Products (as hereinafter defined);
          WHEREAS, pursuant to that certain Flash Partners Master Agreement by
and among Toshiba, SanDisk Corporation and SanDisk (Cayman) Limited, dated as of
September 10, 2004 (the “FP Master Agreement”), and the agreements referenced
therein, the Parties have had a collaboration for development and manufacture of
Y3 NAND Flash Memory Products (as defined in the FP Master Agreement);
          WHEREAS, the Parties desire to extend their collaboration to encompass
additional joint development and manufacture of Y4 NAND Flash Memory Products
(as hereinafter defined) to be produced at the wafer fabrication facility known
as “Y4”; and
          WHEREAS, in order to realize these goals, the Parties desire to
consummate or cause to be consummated the transactions described in this
Agreement, and any other transactions which the Parties may from time to time
consider necessary or appropriate to carry out the intent of the Parties as
expressed herein.
          NOW, THEREFORE, the Parties agree as follows:

1.   Definitions and Interpretation.   1.1   Certain Definitions.   (a)  
Capitalized terms used but not defined in this Agreement shall have the
respective meanings assigned to them in Appendix A (Definitions, Rules of
Construction and General Terms and Conditions).   (b)   As used herein, the term
“Agreement” means this Flash Alliance Master Agreement together with any
Exhibits, Schedules, Appendices and Attachments hereto.   1.2   Additional
Definitions. The following capitalized terms used in this Agreement shall have
the respective meanings assigned in this Agreement:

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      Term   Defined In
Acquiring Party
  Section 8.1(d)
Alternative Use
  Section 6.5(c)(i)
Amendment No. 4 to Patent Cross License Agreement
  Section 2.1(c)(iii)
Appointing Party
  Section 6.9(b)(i)
[*]
  Section 6.5(c)(ii)(B)
Closing
  Section 2.1(a)
Committee Representatives
  Section 6.9(b)(i)
Common R&D Agreement
  Section 2.1(c)(i)
Common R&D Development Expenses
  Section 6.8(a)(i)
Costs
  Section 6.5(c)(i)
Cross License Agreement
  Section 2.1(c)(iii)
Defaulting Party
  Section 6.12(d)
EC Party/Excess Capacity Party
  Section 6.7(b)(i)
Embedded NAND Product
  Section 6.7(c)(ii)
Employer
  Section 6.10(b)(vii)
Engineers
  Section 6.10
Environmental Indemnification Agreement
  Section 2.1(b)(vii)
Equipment
  Section 6.5(c)(i)
Evaluation Wafers
  Section 6.8(a)(iii)
Financing
  Section 6.12(b)(iii)
Flash Alliance
  Section 2.1(b)
FA Foundry Agreement
  Section 2.1(b)(iv)
FA Operating Agreement
  Section 2.1(b)(ii)
FA Operative Documents
  Section 2.1(b)
FA Patent Indemnification Agreement
  Section 2.1(b)(vi)
FA Termination Date
  Section 8.1(b)
FA Shares
  Section 4.2(a)
FP Master Agreement
  Recitals
FP NAND Flash Memory Products
  Section 3.3(a)
FVC Japan Master Agreement
  Recitals
FVC Japan NAND Flash Memory Products
  Section 3.3(a)
Headcount Plan
  Section 6.10

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      Term   Defined In
ICs
  Section 3.2
Intellectual Property
  Section 4.7
Investing Party
  Section 6.5(c)(i)
Joint Operative Documents
  Section 2.1(c)
Lease Agreement
  Section 2.1(b)(viii)
Management Committee
  Section 6.9
Minimum RUP Commitment
  Section 6.5(c)(i)
Master Operative Documents
  Section 2.2
NAND Flash Memory Integrated Circuits
  Section 6.13
NAND Flash Memory Products
  Section 3.2
NAND Process Technology
  Section 6.3(a)
Non-Defaulting Party
  Section 6.12(d)
Non-Investing Party
  Section 6.5(c)(i)
Non-Originating Party
  Section 6.7(e)
Originating Party
  Section 6.7(e)
Parties
  Heading
Product Development Agreement
  Section 2.1(c)(ii)
Proprietary NAND Flash Memory Products
  Section 6.7(d)
Purchase and Supply Agreements
  Section 2.1(b)(v)
Qualification Wafers
  Section 6.8(a)(iv)
Ramp-Up Plan
  Section 6.5(b)
Remaining Y4 Personnel
  Section 8.1(j)
Requesting Party
  Section 8.1(d)(i)
[*]
  Section 6.5(c)(ii)
[*]
  Section __
SanDisk
  Heading
SanDisk Corporation
  Heading
SanDisk Financing
  Section 6.12(b)(iii)
SanDisk Ireland
  Heading
SanDisk Purchase and Supply Agreement
  Section 2.1(b)(v)
SanDisk Team
  Section__
SanDisk Termination Capacity
  Section 8.1(e)(i)
Selling Party
  Section 8.1(d)

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      Term   Defined In
Share Purchase Agreement
  Section 2.1(b)(i)
Start-Up Costs
  Section 6.4
Termination Capacity
  Section 8.1(d)(i)
Third Party Sale
  Section 6.5(c)(i)
Toshiba
  Heading
Toshiba Financing
  Section 6.12(b)(iii)
Toshiba Foundry NAND Flash Memory Products
  Section 3.3(a)
Toshiba Purchase and Supply Agreement
  Section 2.1(b)(v)
Toshiba-SanDisk Services Agreement
  Section 2.1(b)(ix)
[*]
  Section __
Y3 NAND Flash Memory Products
  Section 3.3(a)
Y3 Ramp-Up Plan
  Section __
Y4 Direct R&D Development Products
  Section 6.8(a)(ii)
Y4 Facility
  Section 3.1
Y4 Facility Target Capacity
  Section 7.3(b)
Y4 NAND Flash Memory Products
  Section 3.3(a)
Y4 Staff
  Section 8.1(j)
[*]
  Section __

1.3   Rules of Construction and Documentary Conventions. The rules of
construction and documentary conventions and general terms and conditions set
forth in Appendix A shall apply to this Agreement.   1.4   Precedence. The terms
and provisions of this Agreement are binding on the Parties; provided, however,
that to the extent that a description in this Agreement of another agreement
(whether an FA Operative Document or otherwise) conflicts with or differs from
the provisions of that agreement, then the provisions of that agreement shall
control as to such conflict or difference.       2. Closing and Post-Closing
Transactions   2.1   Closing Transactions.   (a)   Closing. The Parties shall
effect the transactions set forth in this Section 2.1, all of which shall be
considered to occur on the date hereof unless otherwise stipulated (the
effecting of such transactions, collectively, the “Closing”).

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

(b)   Flash Alliance Documents. Unless otherwise indicated in this
Section 2.1(b), as of the Closing Date, the Parties shall enter into or cause to
be entered into or otherwise become effective the following agreements and
documents (collectively with this Agreement, the “FA Operative Documents”) to
apply to their joint development, manufacture and selling of Y4 NAND Flash
Memory Products by and through Flash Alliance, Ltd., a Japanese tokurei yugen
kaisha (“Flash Alliance”) (the description of each document below is for
reference only and shall not be used in interpreting any such document):

  (i)   a Share Purchase Agreement between Toshiba and SanDisk Ireland, dated as
of the date hereof, in the form of Exhibit A1 (the “Share Purchase Agreement”),
and which concerns the sale by Toshiba and purchase by SanDisk Ireland at the
Closing of 49.9% of the FA Shares;     (ii)   an Operating Agreement between
Toshiba and SanDisk Ireland, dated as of the date hereof, in the form of
Exhibit A2 (the “FA Operating Agreement”), and which concerns governance of
Flash Alliance;     (iii)   Articles of Incorporation of Flash Alliance in the
form of Exhibit A to the FA Operating Agreement;     (iv)   a Foundry Agreement,
dated as of the date hereof, between Flash Alliance and Toshiba in the form of
Exhibit A3 (the “FA Foundry Agreement”);     (v)   a Purchase and Supply
Agreement, dated as of the date hereof, by and between Flash Partners and
SanDisk Ireland, in the form of Exhibit A4-1 (the “SanDisk Purchase and Supply
Agreement”) and a Purchase and Supply Agreement, dated as of the date hereof,
between Flash Alliance and Toshiba in the form of Exhibit A4-2 (the “Toshiba
Purchase and Supply Agreement” and together with the SanDisk Purchase and Supply
Agreement, the “Purchase and Supply Agreements”), and which concern the
forecasting and purchase commitments by SanDisk Ireland and Toshiba,
respectively, of Y4 NAND Flash Memory Products;     (vi)   a Patent
Indemnification Agreement between SanDisk Corporation, [*] and Toshiba, dated as
of the date hereof, in the form of Exhibit A5 (the “FA Patent Indemnification
Agreement”), and which concerns patent indemnification obligations of Toshiba in
favor of SanDisk, and certain contribution obligations of SanDisk with respect
to Y4 NAND Flash Memory Products;

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (vii)   a Mutual Contribution and Environmental Indemnification Agreement
between SanDisk Ireland and Toshiba, dated as of the date hereof, in the form of
Exhibit A6 (the “Environmental Indemnification Agreement”), and which concerns
indemnification obligations of the parties thereto in favor of one another with
respect to Flash Alliance and the Yokkaichi Facility;     (viii)   a Lease
Agreement between Flash Alliance and Toshiba, as owner of the Yokkaichi
Facility, dated as of the date hereof, in the form of Exhibit A7 (the “Lease
Agreement”), and which concerns the leasing of Flash Alliance’s equipment to
Toshiba as owner of the Yokkaichi Facility;     (ix)   a Services Agreement
between SanDisk Ireland and Toshiba, dated as of the date hereof, in the form of
Exhibit A8 (“Toshiba-SanDisk Ireland Services Agreement”), and which concerns
Toshiba’s provision of certain services to SanDisk and SanDisk Ireland’s payment
to Toshiba for such services;     (x)   a Services Agreement between Flash
Alliance and Toshiba, as owner of the Yokkaichi Facility, dated as of the date
hereof, in the form of Exhibit A9 (the “Toshiba-Flash Alliance Services
Agreement”), and which concerns Toshiba’s provision of certain services to Flash
Alliance and Flash Alliance’s payment to Toshiba for such services; and     (xi)
  a Services Agreement between Flash Alliance and SanDisk Ireland, dated as of
the date hereof, in the form of Exhibit A10 (“SanDisk Ireland-Flash Alliance
Services Agreement”), and which concerns SanDisk Ireland’s provision of certain
services to Flash Alliance and Flash Alliance’s payment to SanDisk Ireland for
such services.

(c)   Joint Operative Documents. The Parties acknowledge and agree that the
following agreements shall remain in force or be amended or executed as
indicated below and shall apply generally to the Parties’ collaboration with
respect to NAND Flash Memory Products and related products (collectively, the
“Joint Operative Documents”):

  (i)   the Second Amended and Restated Common R&D and Participation Agreement,
dated as of the date hereof, between SanDisk Corporation and Toshiba (the
“Common R&D Agreement”), a copy of which is Exhibit B1 and which concerns
collaboration between the Parties with respect to research and development
activities;     (ii)   the Second Amended and Restated Product Development
Agreement, dated as of the date hereof, between the SanDisk Corporation and
Toshiba (the “Product Development Agreement”), a copy of which is Exhibit B2 and
which concerns collaboration between the Parties with respect to product
development activities; and

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (iii)   an Amendment No. 4 to Patent Cross License Agreement, dated as of the
date hereof, between SanDisk Corporation and Toshiba (the “Amendment No. 4 to
Patent Cross License Agreement”), a copy of which is Exhibit B3, amending that
certain Patent Cross License Agreement between SanDisk Corporation and Toshiba,
dated as of July 30, 1997 (as amended by Amendment No. 1 to Patent Cross License
Agreement, dated as of May 9, 2000, Amendment No. 2 to Patent Cross License
Agreement, dated as of April 10, 2002, and Amendment No. 3 to Patent Cross
License Agreement, dated as of September 10, 2004, the “Cross License
Agreement”), and which concerns certain patent licenses granted by SanDisk
Corporation and Toshiba to one another.

2.2   Further Assurances. Following the Closing, each Party shall, and shall
cause its Affiliates and Flash Alliance to, take all reasonable actions
necessary or appropriate to effectuate the transactions contemplated by this
Agreement, the FA Operative Documents and the Joint Operative Documents
(collectively, the “Master Operative Documents”), and to obtain (and cooperate
with the other Party in obtaining) any Governmental Action or third party
consent required to be obtained or made by it in connection with any of the
transactions contemplated by the Master Operative Documents; provided, that no
Burdensome Condition shall be made to exist with respect to such Party or any of
its Affiliates in connection therewith.   2.3   Continuation of FVC Japan and FP
Documents. The Parties agree that unless otherwise expressly stated herein
(A) neither the FVC Japan Operative Documents nor the FP Operative Documents
shall affect the interpretation of this Agreement, the governance or operation
of Flash Alliance or the Y4 Facility and (B) the FA Operative Documents shall
not affect the interpretation of the FVC Japan Master Agreement, the FP Master
Agreement, the governance or operation of FVC Japan or the FVC Japan Equipment
or the governance or operation of Flash Partners; provided, however, that
Section 6.3(c)(iv) of the FP Master Agreement is hereby amended to preclude
expansion under Section 6.4(a)(ii)(c) of the FP Master Agreement.   3.   Purpose
of Flash Alliance   3.1   Purpose. The Parties acknowledge and agree that the
purpose of the Master Operative Documents and Flash Alliance is the manufacture,
including by subcontract to Toshiba pursuant to the FA Foundry Agreement, and
sale to Toshiba and SanDisk Ireland of NAND Flash Memory Products manufactured
at the facility of Flash Alliance known by the Parties as “Y4” (the “Y4
Facility”), which is a part of the Yokkaichi Facility (defined in Appendix A).  
3.2   NAND Flash Memory Products. “NAND Flash Memory Products” are NAND (both
binary and MLC Flash Memory) Flash Memory Integrated Circuits (“ICs”), excluding
any products with process design rules generally greater than .25 microns.
Embedded IC’s incorporating NAND Flash Memory Products shall be

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    considered to constitute “NAND Flash Memory Products” if the main function
and value of such IC is flash memory, but shall not be considered to constitute
“NAND Flash Memory Products” if the main function and value of such IC is logic.
For the purpose of the foregoing, the “main function and value” of any product
shall be considered to be flash memory if (x) the total NAND flash memory array
area is greater than [*]of the total die area or (y) the product is a cut-down
or derivative of a standard NAND Flash Memory Product.

3.3   Products.   (a)   NAND Flash Memory Products manufactured at the Y4
Facility are referred to as “Y4 NAND Flash Memory Products;” NAND Flash Memory
Products manufactured at the Y3 Facility are referred to as “Y3 NAND Flash
Memory Products;” NAND Flash Memory Products manufactured for FVC Japan using
the FVC Japan Equipment are referred to as “FVC Japan NAND Flash Memory
Products;” and NAND Flash Memory Products manufactured at the Toshiba Foundry
Facility (defined in Appendix A) are referred to as “Toshiba Foundry NAND Flash
Memory Products”.   (b)   Each Party shall be permitted to market and sell all
NAND Flash Memory Products to any third party in any form, including chips,
packaged devices, wafers, die and cards.       4. Representations and Warranties
of the Parties       Except as may be disclosed in disclosure schedules attached
to this Agreement, each Party represents and warrants to the other Party, as of
the Closing, as follows:   4.1   Organization, Ownership Interest, etc.   (a)  
It and each of its Affiliates that is a party to any Master Operative Document
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation and has the power and authority to
carry on its business as conducted on the date hereof, to own or hold under
lease its properties and to enter into and perform its obligations under each
Master Operative Document to which it is a party.   (b)   It and each of its
Affiliates that is a party to any Master Operative Document is duly qualified to
own or lease its properties and generally to conduct its business as currently,
or proposed under the Master Operative Documents to be, conducted in each
jurisdiction necessary for purposes of the transactions contemplated by the

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    Master Operative Documents, except where failure to so qualify would not
have a material adverse effect on either Party or Flash Alliance.

4.2   Authorization; No Conflict.   (a)   It and each of its Affiliates has duly
authorized by all necessary action (i) the execution, delivery and performance
of each Master Operative Document to which it or any of its Affiliates is a
party and (ii) the exercise of its rights as a holder of shares (kabushiki) of
Flash Alliance (the “FA Shares”) to approve the execution, delivery and
performance by Flash Alliance of each Master Operative Document to which it is a
party and for which the approval of the holders of FA Shares is required.   (b)
  Its and each of its Affiliates’ execution and delivery of each Master
Operative Document to which it is a party, its and each of its Affiliates’
consummation of the transactions contemplated thereby and its and each of its
Affiliates’ compliance therewith does not and will not (i) require any approval
of its or any of such Affiliates’ stockholders or any approval or consent of any
trustee or holder of any of its or any of such Affiliates’ Indebtedness or
obligations, (ii) contravene any Governmental Rule applicable to or binding on
it or any of such Affiliates or any of its or their properties if such
contravention would have a material adverse effect on it or any of such
Affiliates or on its or their ability to perform any of its or any of such
Affiliates’ obligations under any Master Operative Document, (iii) contravene or
result in any breach of, or constitute any default, with or without the passage
of time, the giving of notice or both, under its charter or by-laws, or
contravene or result in any breach of or constitute any default under, or result
in the creation of any Lien (other than Permitted Liens) upon any of its or any
of such Affiliates property or the property of Flash Alliance under, any
material indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, loan or credit agreement, non-compete agreement, license agreement,
partnership or joint venture agreement or other material agreement or document
to which it or any of such Affiliates is a party or by which it or any of such
Affiliates or any of its or their properties is or is intended to be bound or by
which Flash Alliance or any of its properties is or is intended to be bound,
(iv) require any negotiation with, or notice to, any labor union or violate, or
require any procedure to be followed under, any collective bargaining or other
agreement with employees or (v) require any Governmental Action (other than
immaterial Governmental Actions such as routine qualifications to do business
intended to be obtained as needed or Governmental Actions needed in connection
with the construction and operation of the Y4 Facility), except, in each case
described in clauses (i) through (v) above, such as have been duly obtained,
made, taken or otherwise accomplished and which are in full force and effect.
All consents and approvals of any Governmental Authority (other than immaterial
Governmental Actions such as routine qualifications to do business intended to
be obtained as needed or Governmental Actions needed in connection with the
operation of the Y4 Facility) or other third Person necessary or advisable for
such

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    Party or any of its Affiliates to consummate in all material respects the
transactions contemplated by the Master Operative Documents have been obtained.
No Burdensome Condition exists with respect to such Party, any of its Affiliates
or Flash Alliance in connection with the transactions contemplated by the Master
Operative Documents.

4.3   Enforceability.   (a)   It has duly executed and delivered this Agreement
and, upon the execution and delivery of this Agreement by the other Party, this
Agreement will constitute its legal, valid and binding obligation, enforceable
against it in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally or the availability of equitable
remedies (regardless of whether enforceability is considered in a proceeding at
law or in equity).   (b)   It and each of its Affiliates have duly executed and
delivered each other Master Operative Document to which it or any such Affiliate
is a party and, upon the execution and delivery of each such other Master
Operative Document by each other party thereto, each such other Master Operative
Document will constitute its legal, valid and binding obligation, enforceable
against it or its Affiliates in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting the enforcement of creditors’ rights generally or the
availability of equitable remedies (regardless of whether enforceability is
considered in a proceeding at law or in equity).   4.4   Proceedings. There are
no actions, claims, investigations or proceedings pending, or to its knowledge
threatened, by or before any Governmental Authority that, if adversely
determined, would have a material adverse effect on it or any of its Affiliates
that is a party to any Master Operative Document or, on the conduct of the
business of Flash Alliance following the Closing as contemplated in the Master
Operative Documents or on it or any of its Affiliates’ ability to perform any
material obligation under any Master Operative Document.   4.5   Litigation;
Decrees. Except as set forth in Schedule 4.5, there are no lawsuits,
arbitrations or other legal proceedings pending, or to its knowledge threatened,
by or against or affecting it or any of its Affiliates or any of their
respective properties that (i) are reasonably likely, based on information known
to it as of the date hereof, to have a material adverse effect on the conduct of
the business of Flash Alliance following the Closing as contemplated by the
Master Operative Documents or (ii) relate to any of the transactions
contemplated by the Master Operative Documents in a manner which is material to
it, any of its Affiliates’ or Flash Alliance’s ability of it to carry out the
transactions contemplated hereby and in the FA Operative Documents or which
could have a material adverse effect on the conduct of the business of Flash
Alliance following the Closing as contemplated in the Master Operative
Documents.

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

4.6   Compliance with Other Instruments. Neither it nor any of its Affiliates
that is a party to any Master Operative Document is in default in any material
respect in the performance of any material obligation, agreement, instrument or
undertaking to which it or any of its Affiliates is a party or by which it or
any of its Affiliates or any of its of their properties is bound, and there is
no such obligation, agreement, instrument or undertaking to which it or any of
its Affiliates is a party or by which it or any of its Affiliates or any of its
or their properties is bound, in each case which is reasonably likely to have a
material adverse effect on the conduct of the business of Flash Alliance
following the Closing as contemplated by the Master Operative Documents.   4.7  
Patents and Proprietary Rights. Except as set forth in Schedule 4.7, to its
knowledge, it owns or possesses sufficient legal rights to all patents, utility
models, trademarks, service marks, trade names, copyrights, applications for any
of the foregoing, mask works, software, trade secrets, licenses, information and
proprietary rights and processes (collectively, “Intellectual Property”)
necessary (i) to carry out its or any of its Affiliates’ obligations under the
Master Operative Documents and (ii) for the conduct of the business of Flash
Alliance following the Closing as contemplated in the Master Operative
Documents, without any conflict with or infringement of the rights of others,
except as will not have a material adverse effect on either (i) or (ii) above.
Except with respect to items referenced in Schedule 4.7, it has not received any
communications alleging that its Intellectual Property violates, or by its or
any of its Affiliates entering into the transactions contemplated by the Master
Operative Documents, would violate the Intellectual Property of any other Person
or entity, which violation could reasonably be expected to have a material
adverse effect on either (i) or (ii) above.   4.8   Compliance with Laws. It and
each of its Affiliates has complied and is complying in all material respects
with all laws, statutes, permit requirements, licensing requirements, rules and
regulations and judicial or administrative decisions, except where the failure
to so comply would not have a material adverse effect on its or any of its
Affiliates ability to perform its or their obligations hereunder or under any
other Master Operative Document or on the conduct of the business of Flash
Alliance following the Closing as contemplated by the Master Operative
Documents.   4.9   Patent Cross Licenses. Except as set forth on Schedule 4.9,
with respect to (a) Toshiba, there are no patent cross licenses between it and
any third party that would require Flash Alliance to make any payment pursuant
to Section 10 of the Cross License Agreement, and (b) SanDisk, there are no
patent cross licenses between it and any third party that would require Flash
Alliance to make any payment pursuant to Section 8 of the Cross License
Agreement.   5.   Covenants   5.1   Covenants of the Parties. Each Party agrees
that, during the term of this Agreement:

11



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

(a)   Performance of Obligations. It and each of its Affiliates shall fully and
faithfully carry out (i) all its obligations under each Master Operative
Document to which it or any Affiliate is a party, and (ii) once agreed, each
applicable Business Plan (as defined in the FA Operating Agreement).   (b)  
Ownership Interest. Except as otherwise expressly permitted by the FA Operating
Agreement and this Agreement, it shall not Transfer or permit any of its
Affiliates to Transfer all or any portion of its FA Shares (or all or any
portion of its interest in any Affiliate through which it beneficially owns its
FA Shares), to any Person without the consent of the other Party.   5.2   Public
Announcements.   (a)   At or following the Closing, neither Party shall, nor
shall it permit any of its Affiliates to, without the prior written consent of
the other Party:

  (i)   issue any public release, announcement or other document, or otherwise
publicly disclose any information or make any public statement, concerning the
operations of Flash Alliance or that refers to the other Party or any of its
Affiliates in connection therewith (other than a general reference to
affiliation with Flash Alliance) that (A) concerns the financial condition or
results of operations of Flash Alliance other than as required by any
Governmental Rule, Japanese GAAP, Japanese GAAS, US GAAP or US GAAS, with
respect to the financial disclosure obligations of either Party or
(B) disparages either Party, or Flash Alliance’s performance or reflects
negatively on either Party’s commitment to either of Flash Alliance; or     (ii)
  other than as may be required in connection with filings required to be made
with Governmental Authorities with respect to the transactions contemplated by
the FA Operative Documents pursuant to the Japanese Foreign Exchange and Foreign
Trade Law and related regulations, (A) publicly file all or any part of any
Master Operative Document or any description thereof or (B) issue or otherwise
make publicly available any press release, announcement or other document that
contains Confidential Information belonging to the other Party (or its
Affiliates) or Flash Alliance, except as may be required by any applicable
Governmental Rule, in which case such Party shall (or shall cause the Person
required to make such filing to) cooperate with the other Party, to the extent
reasonable and practicable, in obtaining any confidential treatment for such
filing requested by the other Party.

(b)   Each Party shall use commercially reasonable efforts to grant or deny any
approval required under this Section 5.2 within five (5) days of receipt of
written request by the other Party; provided, however, a Party’s failure to
respond within said time period shall not be deemed to constitute such Party’s
approval or consent.

12



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

5.3   Expenses. Each Party shall bear its own expenses in connection with the
negotiation, execution and delivery of the Master Operative Documents.   5.4  
Undertaking as to Affiliate Obligations. Each Party shall cause all covenants,
conditions and agreements to be performed, observed or satisfied by each of its
Affiliates that is a party to any Master Operative Documents to be fully and
faithfully observed, performed and satisfied by such Affiliate, and shall not
cause or permit to exist (i) an Event of Default with respect to such Affiliate
or (ii) except as otherwise permitted by the FA Operating Agreement, any event
of dissolution of Flash Alliance caused by such Affiliate. Nothing in
Section 5.1 or in this Section 5.4 shall be construed to create any right in any
Person other than the Parties. Without limiting the generality of the foregoing,
SanDisk hereby guarantees the obligations of SanDisk Ireland hereunder and under
any Master Operative Document to which SanDisk Ireland is a party.   5.5  
Continuity and Maintenance of Operations. During the term of this Agreement,
each Party agrees on behalf of itself and each of its Affiliates that is a party
to any Master Operative Document to use all reasonable efforts consistent with
past practice and policies to (i) preserve intact in all material respects its
and their present business operations, (ii) keep available the services of its
and their key employees as a group, and (iii) preserve its relationships with
suppliers, licensors, licensees, and others having business relationships with
it or them, each to the extent necessary to allow it and such Affiliates to
perform its and their obligations under the Master Operative Documents and to
allow Flash Alliance to conduct its business as contemplated in its most
recently approved Business Plan.   5.6   Certain Deliveries and Notices. Each
Party shall promptly inform in writing the other Party of (i) any event or
occurrences which could be reasonably expected to have a material adverse effect
on its or any of its Affiliates’ ability to perform its or their obligations
under any of the Master Operative Documents or the ability of Flash Alliance to
conduct its business as contemplated in its most recently approved Business
Plan, or (ii) any breach or failure to satisfy any condition or covenant
contained herein or in any other Master Operative Document by such Party or any
of its Affiliates.   6.   Covenants concerning NAND Flash Memory Products
Business   6.1   New Technology Development.   (a)   Immediately after the
Effective Date, each Party shall designate three (3) appropriate individuals who
will constitute the Common R&D Representatives. The Common R&D Representatives
will meet regularly (quarterly) to review, discuss and determine direction of
NAND future project plans and SanDisk participation in the Development Work (as
defined in the Common R&D Agreement). SanDisk will send, and Toshiba will
receive, such number of SanDisk Personnel as are mutually agreed upon, at AMC or
other Toshiba facilities during the term of the Common R&D Agreement in order
for SanDisk to

13



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    participate in the Development Work. The Parties have agreed to encourage
utilization of tool vendors to perform Development Work where it is effective to
do so.   (b)   Provided Toshiba continues to develop and advance NAND Flash
Memory technology for the benefit of both parties pursuant to the FVC Japan
Operative Documents, the FP Operative Documents, the FA Operative Documents and
the other Joint Operative Documents, SanDisk agrees to share Toshiba’s Common
R&D expenditures and shall pay to Toshiba its portion of such Common R&D
expenditures as detailed in the Common R&D Agreement.   6.2   Purchased Tools.
All tools for the Y4 Facility shall be purchased by Flash Alliance (or a lessor
for Flash Alliance’s benefit as contemplated by Section 6.12(a)) and all such
purchases shall be agreed upon by the Parties. Toshiba shall, from the Toshiba
Semiconductor Company headquarters and at its own expense, provide Flash
Alliance with tool purchase service and support and negotiate with vendors on
Flash Alliance’s behalf, and SanDisk shall have the right to participate in such
negotiations or other tool purchase activities of Toshiba, at SanDisk’s own
expense. For such purpose, a joint SanDisk/Toshiba tool procurement team (“Joint
Tool Procurement Team”) will be formed and each member of the team will have
total participation, visibility and responsibility in tool selection and
procurement negotiations, including tool evaluation activities of the Joint
Procurement Team. Toshiba Semiconductor Company will provide to Flash Alliance
the full benefit of its volume purchase agreements in order to maximize
efficiency and minimize costs. Immediately after the effective date of this
Agreement, the Parties will establish a process that enables equal participation
and equal decision making by the Parties in tool evaluation and purchase
(depending on SanDisk’s ability to participate).   6.3   Technology Transfers.  
(a)   Toshiba will make available to Flash Alliance its 70 nanometer [*] process
technology applicable to the manufacturing and testing of NAND Flash Memory
Products (“NAND Process Technology”) on the fastest practicable schedule. All
technology transfers will be jointly reviewed and discussed by the Parties and
all technology transfers will be made in a mutually satisfactory manner,
provided that all process integration for new processes will be led by Toshiba
employees at the Yokkaichi Facility to the extent reasonably possible. Toshiba
will cause its employees, including its advanced microelectronics center
employees, to cooperate in achieving an efficient transition from development
module to operating process and volume production. Substantially all tests for
300

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    millimeter NAND technology will be conducted at the pilot line established
at the Y3 Facility or Y4 Facility.   (b)   Whenever a technology transfer is
required hereunder, Toshiba shall deliver such level of NAND Process Technology
to the Y4 Facility as would be normal practice by the Toshiba Semiconductor
Company whenever it transfers a technology to a new manufacturing facility or
transfers a new or advanced technology to an existing manufacturing facility in
order to achieve successful implementation of the newly transferred technology.
  (c)   A technology transfer hereunder shall be deemed complete when the
transferred technology passes a reasonable qualification procedure to be
mutually agreed upon by the Parties.   (d)   [*]   (e)   [*]   6.4   Start-Up
Services for Y4. The Parties acknowledge that either or both of the Parties and
Flash Alliance have incurred or will incur costs in connection with developing
Flash Alliance and the Y4 Facility and preparing the Y4 Facility for production,
including personnel costs, materials costs and other operating expenses, that
are properly allocable to Flash Alliance and for which each Party has the
obligation ultimately to bear 50% of the responsibility (“Start-Up Costs”). The
Parties shall discuss in good faith and agree upon the Start-Up Costs, the
allocation to Flash Alliance of Start-Up Costs borne by either Party and the
means and timing of each Party, as applicable, being reimbursed or credited for
having incurred more than 50% of the Start-Up Costs or of making payments due to
having incurred less than 50% of the Start-Up Costs.   6.5   Y4 Facility Ramp-Up
Plan.   (a)   Equal Participation and Purchase Price Per Unit. The Parties
intend to meet demand for increased capacity by equally investing in, and
jointly building, and sharing, on equal or substantially equal terms, equal
amounts of new capacity for Y4 NAND Flash Memory Products, except as they may
otherwise agree as contemplated herein. Where the Parties purchase the same
output volume of equivalent Y4 NAND Flash Memory Products, the Parties will pay
the same purchase price per unit.   (b)   Ramp-Up Plan. The Parties acknowledge
that they intend to expand their Y4 NAND Flash Memory Product manufacturing
capacity through development of the Y4 Facility according to volumes and timing
set forth in Schedule 6.5(b) (including to [*]L/M, the “Ramp-Up Plan”). The
Parties will discuss in good faith whether the production capacity of Y4 should
be expanded by the Parties toward the Y4 Facility’s targeted capacity of
approximately [*] L/M.

15



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

(c)   Ramp-Up Plan Commitments and Changes. The Parties agree as follows
concerning the Ramp-Up Plan:

  (i)   The initial 1,000 L/M in aggregate increases in production capacity of
the Y4 Facility identified on the Ramp-Up Plan shall be considered firmly
committed by each Party (i.e., 500 L/M each) as of the times specified in the
Ramp-Up Plan and in accordance with this Section 6.5(c)(i) (the “Minimum RUP
Commitment”). The Parties shall agree upon one or more Business Plans that
provide for implementing the [*].         [*]     (ii)   [*]         (A) [*]    
    (B) [*]     (iii)   [*]     (iv)   [*]         (A) [*]         (B) [*]

6.6   Capacity.   (a)   Priority.

  (i)   [*]         (A) [*]         (B) [*]         (C) [*]         (D) [*]    
    (E) [*]

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (ii)   [*]         (A) [*]         (B) [*]         (C) [*]         (D) [*]    
    (E) [*]     (iii)   [*]

(b)   [*]   (c)   Technology Transfer. If the Parties mutually agree to secure
external manufacturing sources other than the Yokkaichi Facility through joint
investment, Flash Alliance and Toshiba, as applicable, will jointly transfer the
applicable manufacturing technology and know-how to such source. Flash Alliance
and Flash Partners (with respect to 300 millimeter wafers) and FVC Japan (with
respect to 200 millimeter wafers) will conduct all negotiations with the
external manufacturing source; provided, however, the terms and conditions of
any agreement shall be subject to prior consultation with and the approval of
Toshiba. In connection with any technology transfer to such external source,
Toshiba will be reimbursed its mutually agreed transfer costs for assisting in
the transfer of manufacturing technology and know-how. If the new capacity
secured at such external manufacturing source is requested by only one of the
Parties, such Party will pay the transfer costs and be entitled to purchase the
full output of NAND Flash Memory Products purchased by FVC Japan, Flash Partners
or Flash Alliance, as applicable, from such external manufacturing source. If
both Parties request such new external capacity, then FVC Japan, Flash Partners
or Flash Alliance, as applicable, will pay the transfer costs to Toshiba.
Neither Party shall have the right to grant manufacturing licenses to such
external manufacturing source or to disclose or transfer to any such external
manufacturing source, manufacturing know-how related to the manufacture of NAND
Flash Memory Products, except through FVC Japan, Flash Partners or Flash
Alliance.   6.7   Capacity Sharing Arrangement.   (a)   Equal right to capacity.
Subject to Section 6.5(c), each of the Parties will have the right and
obligation, through Flash Alliance, to utilize 50% of the wafers produced at the
Y4 Facility based on a measure of equivalent lots out per week

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    with the equivalency being weighed based on the process complexity factors
(as calculated by a formula to be mutually determined by the Parties) of the Y4
NAND Flash Memory Products.   (b)   Alternative use of allotted capacity.

  (i)   If a Party is unable to utilize its allotted manufacturing capacity for
Y4 NAND Flash Memory Products (such Party, an “Excess Capacity” or “EC Party”),
it may do any of the following:

  (A)   An EC Party may request the other Party to negotiate the terms of
transfer of its capacity shortfall to the other Party, which may choose whether
to accept such additional capacity and on what terms in its sole discretion.    
(B)   An EC Party may use its capacity for Embedded NAND Products, as defined in
and subject to Section 6.7(c).     (C)   An EC Party may use its capacity for
Proprietary NAND Flash Memory Products and non-Proprietary NAND Flash Memory
Products, in accordance with and subject to Sections 6.7(d) and (e).

      If an EC Party is not able to utilize or transfer its allotted capacity
pursuant to Section 6.7(b), it shall pay the incremental cost increase to the
Party not experiencing a shortfall (or pay to Flash Alliance an
under-utilization fee in accordance with a formula to be mutually determined by
the Parties).     (ii)   If both Parties are EC Parties because demand for both
Parties’ Y4 NAND Flash Memory Products are significantly below expectations, the
Parties will discuss in good faith whether to permit products which are not Y4
NAND Flash Memory Products to be produced at the Y4 Facility; provided that
(A) the inability of the Parties so to agree shall not constitute a Deadlock (as
defined in the FA Operating Agreement) and (B) the foregoing shall not limit
either Party’s rights in the remainder of this Section 6.7.

(c)   Either Party shall have the right use a portion of its total allocated
capacity with respect to the Y4 Facility to run a memory product which is not a
Y4 NAND Flash Memory Product (solely because the NAND flash memory array area is
equal to or less than [*]of the total die area (“Embedded NAND Product”)) so
long as such Embedded NAND Product [*]. If a Party exercises its option to run
Embedded NAND Products, it must [*] The conditions stated in Sections 6.7(d) and
(e) do not apply to Embedded NAND Products.   (d)   Each Party may use a portion
of its total allocated capacity to cause to be manufactured NAND Flash Memory
Products which are proprietary to that Party (“Proprietary NAND Flash Memory
Products”) and which need not be shared

18



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    with the other Party. Proprietary NAND Flash Memory Products may be produced
at the Y4 Facility so long as such products [*] If a Party exercises such
option, it must [*] No such Proprietary NAND Flash Memory Products may be run if
doing so [*] Each Party shall give the other Party at least ninety (90) days’
advance written notice of its intention to use a portion of its allocated
capacity to manufacture Proprietary NAND Flash Memory Products and the Parties
shall refer the matter to the Board of Directors for consultation and planning,
with the intention to minimize the impact of such allocation. Such notifying
Party will limit the output volume of such Proprietary NAND Flash Memory
Products to [*] of such Party’s total allocated output at the Y4 Facility unless
it receives the consent of the other Party to an increase in such output volume
above such limit.   (e)   Each Party (the “Originating Party”) shall inform the
other (the “Non-Originating Party”) of the development plans by the Originating
Party to develop NAND Flash Memory Products, and the Originating Party and the
Non-Originating Party shall each refer such matter to the Coordinating Committee
(as defined in the Product Development Agreement). If the Coordinating Committee
unanimously decides that such planned development shall be undertaken jointly,
then the cost of such joint development shall be borne by each Party in
accordance with the Product Development Agreement, and the NAND Flash Memory
Products manufactured following such joint development shall be considered
non-Proprietary NAND Flash Memory Products for purposes of Section 6.7(d);
provided, however, the NAND Flash Memory Products set forth in Exhibit A to the
Product Development Agreement shall be deemed to be non-Proprietary NAND Flash
Memory Products without any action by the Coordinating Committee. Subject to the
foregoing, if the Coordinating Committee does not unanimously decide that such
planned development shall be undertaken jointly, then the Originating Party may,
at its sole discretion, either (i) transfer to the Non-Originating Party the
technology, including the items in Exhibit C to the Product Development
Agreement relating to such technology, used to manufacture such NAND Flash
Memory Products on a royalty-free basis, whereupon such NAND Flash Memory
Products shall be considered non-Proprietary NAND Flash Memory Products, or
(ii) treat such NAND Flash Memory Products as Proprietary NAND Flash Memory
Products for purposes of Section 6.7(d). In the event the Originating Party
elects to treat any NAND Flash Memory Products as Proprietary NAND Flash Memory
Products in accordance with the preceding sentence, but thereafter the
Coordinating Committee unanimously determines that such Proprietary NAND Flash
Memory Products should be developed jointly, the Originating Party shall
transfer to the other Party the technology used to manufacture such NAND Flash
Memory Products on reasonable terms and conditions to be mutually agreed upon by
the Parties, whereupon such Proprietary

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    NAND Flash Memory Products shall be treated as non-Proprietary NAND Flash
Memory Products.   6.8   Engineering Wafers and Development Expense. Each Party
will have full access to all operational and engineering data and reports
related to engineering wafers manufactured at Y4.   (a)   Engineering wafers and
development expenses are further and more completely defined in four categories:
Common R&D Development Expenses, Y4 Direct R&D Development Products, Evaluation
Wafers, Qualification Wafers (each as defined below).

  (i)   “Common R&D Development Expenses” means [*]. The Parties agree to set up
pilot-line(s) [*]. The Parties confirm their intent that [*] Notwithstanding the
foregoing, the Parties shall meet from time to time [*] The Parties shall meet
at the end of each quarter to determine if any engineering activities performed
during the quarter [*], whether agreed in advance or not, [*]. If any activities
performed [*] are agreed by the parties to [*]     (ii)   [*]     (iii)  
“Evaluation Wafers” are those wafers manufactured [*] Both parties are entitled
to receive evaluation wafers [*] The cost of Evaluation Wafers is [*]     (iv)  
“Qualification Wafers” are those wafers [*] The Parties will discuss and agree
on the appropriate quantity of Qualification Wafers required for each Y4 NAND
Flash Memory Product. [*].

(b)   [*].   6.9   Creation of Management Committee. The management committee
established by the Parties pursuant to the FVC Japan Master Agreement and the FP
Master Agreement to facilitate management of the respective operations of FVC
Japan and Flash Partners (the “Management Committee”) shall do the same for
Flash Alliance, as detailed in this Section 6.9.   (a)   Authority. The
Management Committee shall have the authority to (i) advise Flash Alliance with
respect to policy and operating matters common to Toshiba and SanDisk as well as
on such other matters as Flash Alliance may refer to the

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    Management Committee from time to time, (ii) hear and seek to resolve any
disputes regarding operational matters or alleged breaches of any Master
Operative Documents (including dispute resolution), and (iii) take the actions
specified to be taken by the Management Committee in this Agreement or any
Master Operative Document, including in this Section 6.9 and in Section 6.3.  
(b)   Members of the Management Committee; Voting; etc.

  (i)   The Management Committee shall consist of six members (the “Committee
Representatives”), three of whom shall be appointed by Toshiba, and three of
whom shall be appointed by SanDisk (for such purpose, each of the Parties is
referred to in this Section 6.9 as an “Appointing Party”). Each Appointing Party
shall be entitled to appoint an alternate Committee Representative to serve in
the place of any Committee Representative appointed by such Appointing Party
should any such Committee Representative be unable to attend a meeting. Each
Party shall be entitled to invite a reasonable numbers of observers to all
Management Committee meetings.     (ii)   Each Committee Representative or
alternate Committee Representative shall serve at the pleasure of the
designating Appointing Party and may be removed as such, with or without cause,
and his successor designated, by the designating Appointing Party. Each
Appointing Party shall have the right to designate a replacement Committee
Representative in the event of any vacancy among such Appointing Party’s
appointees.     (iii)   Each Appointing Party shall bear any cost and expense
incurred by any Committee Representative or alternate Committee Representative
designated by such Appointing Party to serve on the Management Committee, and no
Committee Representative or alternate Committee Representative shall be entitled
to compensation from Flash Alliance for serving in such capacity.     (iv)  
Each Appointing Party shall notify the other Appointing Party and Flash Alliance
in writing of the name, business address and business telephone and facsimile
numbers of each Committee Representative and each alternate Committee
Representative that such Appointing Party has been appointed to the Management
Committee. Each Appointing Party shall promptly notify the other Appointing
Party and Flash Alliance of any change in such Appointing Party’s appointments
or of any change in any such address or number.     (v)   For purposes of any
approval or action taken by the Management Committee, each Committee
Representative shall have one vote. All of the votes eligible to be cast at any
meeting must be voted in favor of any action to be taken by the Management
Committee at such meeting.

21



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (vi)   At any meeting of the Management Committee, a Committee Representative,
in the absence of one or more other Committee Representatives appointed by the
same Appointing Party or an alternate Committee Representative, may cast the
vote such absent Committee Representatives would otherwise be entitled to cast.
    (vii)   The quorum necessary for any meeting of the Management Committee
shall be those Committee Representatives entitled to cast all of the votes held
by the members of the Management Committee. A quorum shall be deemed not to be
present at any meeting for which notice was not properly given under
Section 6.9(c), unless the Committee Representative or Committee Representatives
as to whom such notice was not properly given attend(s) such meeting without
protesting the lack of notice or duly execute(s) and deliver(s) a written waiver
of notice or a written consent to the holding of such meeting.     (viii)   Each
appointment by an Appointing Party to the Management Committee shall remain in
effect until the Appointing Party making such appointment notifies the other
Appointing Party and Flash Alliance in writing of a change in such appointment.
The resignation or removal of a Committee Representative shall not invalidate
any act of such Committee Representative taken before the giving of such written
notice of the removal or resignation of such Committee Representative (or
alternate Committee Representative).

(c)   Meetings, Notice, etc.

  (i)   Meetings of the Management Committee shall be held at such location or
locations as may be selected by the Management Committee from time to time.    
(ii)   Regular meetings of the Management Committee shall be held on such dates
and at such times as shall be determined by the Management Committee and shall
be held as required or as requested by the Board of Directors.     (iii)  
Notice of any regular meeting or special meeting pursuant to Section 6.9(c)(iv)
shall be given to each Committee Representative at least ten (10) Business Days
prior to such meeting in the case of a meeting in person or at least five (5)
Business Days prior to such meeting in the case of a meeting by conference
telephone or similar communications equipment pursuant to Section 6.9(c)(vi),
which notice shall state the purpose or purposes for which such meeting is being
called and include any supporting documentation relating to any action to be
taken at such meeting.

22



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (iv)   Special meetings of the Management Committee may be called by any
Committee Representative by notice given in accordance with the notice
requirements set forth in this Section 6.9, which notice shall state in
reasonable detail the purpose or purposes for which such meeting is being
called; provided, that, the Committee Representatives appointed by the
Appointing Party that is not represented by the Committee Representative calling
such special meeting shall be entitled to in good faith select a convenient
location for the meeting and to suggest an alternative time or times if the
designated time is not convenient for them. Except as set forth in
Section 6.9(c)(vi), no action may be taken and no business may be transacted at
such special meeting which is not identified in such notice unless (A) such
action or business is incidental to the action or business for which the special
meeting is called or (B) such action or business does not materially adversely
affect the Parties, any of their respective Affiliates which are parties to any
of the Master Operative Documents or Flash Alliance. Minutes of each Management
Committee meeting shall be sent by facsimile to all Committee Representatives
within ten (10) Business Days after such meeting. Material to be presented at
any Management Committee meeting shall be sent by facsimile, electronic mail or
delivered in hard copy to all Committee Representatives together with the notice
described in Section 6.9(c)(vi).     (v)   The actions taken by the Management
Committee at any meeting, however called and noticed, shall be as valid as
though taken at a meeting duly held after regular call and notice if (but not
until), either before, at or after the meeting, any Committee Representative as
to whom such meeting was improperly held duly executes and delivers a written
waiver of notice or a written consent to the holding of such meeting; provided,
however, any Committee Representative who is present at a meeting and does not
protest the failure of notice shall be deemed to have received adequate notice
thereof. A vote of the Management Committee may be taken only either in a
meeting of the members thereof duly called and held or by the execution by the
Committee Representatives eligible to cast all the votes on the Management
Committee without a meeting of a consent setting forth the action so taken, and
identified as a consent of the Committee Representatives pursuant to this
Section 6.9.     (vi)   Upon the consent of all Committee Representatives, a
meeting of the Management Committee may be held by conference telephone or
similar communications equipment by means of which all Committee Representatives
participating in the meeting can hear and be heard by all other participants,
provided, that, such communications equipment continues to be operational
throughout the meeting. Any Committee Representative may elect to participate in
a meeting by conference telephone or similar communications equipment upon
sufficient advance notice to permit arrangements therefor to be made. At any
meeting, the

23



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      Management Committee shall consider (A) any items added to the Management
Committee agenda for discussion by the Parties and (B) such other matters as the
Management Committee decides to review.     (vii)   The Management Committee
shall, from time to time, elect one of its members to preside at its meetings,
which presiding member shall alternate annually if requested by either Party.
The Management Committee may establish reasonable rules and regulations to
(A) require officers to call meetings and perform other administrative duties,
(B) limit the number and participation of observers, if any, and require them to
observe confidentiality obligations and (C) otherwise provide for the keeping
and distribution of minutes and other internal Management Committee governance
matters not inconsistent with the terms of this Agreement.

6.10   [*]   (a)   [*]

  (i)   [*]     (ii)   [*]     (iii)   [*]     (iv)   [*]

(b)   [*]

  (i)   [*]     (ii)   [*]     (iii)   [*]     (iv)   [*]     (v)   [*]     (vi)
  [*]     (vii)   All members of the SanDisk Team will remain employees of
SanDisk. Each Party will indemnify the other Party and Flash Alliance from any

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      claim by any of such Party’s employees, consultants or agents (such Party
being the “Employer”) (A) based on other than willful misconduct of such
Employer, its employees, consultants or agents; or (B) that he or she has
rights, or is owed obligations, as an employee of the Party that is not the
Employer.

(c)   [*]   6.11   Non-solicitation of Employees. So long as the business of
Flash Alliance continues, each Party (and each of its respective Affiliates)
shall not, without the prior written consent of the other Party, directly
recruit or solicit any employee or director of Flash Alliance to leave his or
her employment with Flash Alliance prior to the period ending twenty-four
(24) months after the FA Termination Date; provided, however, that placement of
employment advertisements or other general solicitation for employees not
specifically targeted to the employees or directors of Flash Alliance shall not
constitute direct recruitment. In the event of the dissolution and liquidation
of Flash Alliance, either Party (or any Affiliate of either Party) may solicit
any former employee of such dissolved and liquidated company, but neither Party
(nor any of its Affiliates) shall be required to employ any such Person. If all
of the FA Shares held by one Party are purchased by the other Party or its
designee, if requested by the acquiring Party the Parties shall reach agreement
on a reasonable transition plan (without profit to the seller) in connection
with the services provided to Flash Alliance, as applicable, by employees and
contractors of the selling Party.   6.12   Financing.   (a)   [*]   (b)   The
Parties currently intend, but are not obligated, to structure the financing for
equipment purchases by Flash Alliance necessary to implement the Ramp-Up Plan as
follows:

  (i)   Flash Alliance will enter into equipment lease or loan agreements and
pledge the financed equipment as collateral;     (ii)   Flash Alliance will
secure external financing for approximately 50% of the initial purchase price of
its tools and each Party will provide equity capital contributions and loans (on
a subordinated basis) for the remaining cash requirements of Flash Alliance
necessary to execute the Ramp-Up Plan;

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (iii)   each Party will severally and not jointly and through separate
arrangements guarantee as close as possible to 50% of Flash Alliance’s
obligations under such lease or loan agreements (any financing separately
guaranteed or provided by Toshiba for Flash Alliance or otherwise for investment
in the Y4 Facility, “Toshiba Financing”, any such financing separately
guaranteed or provided by SanDisk for Flash Alliance or otherwise for investment
in the Y4 Facility “SanDisk Financing” and the Toshiba Financing and SanDisk
Financing, each a “Financing”); and     (iv)   the Parties will attempt to
obtain the foregoing financing from the same financial institution, but under
separate agreements that expressly disclaim any joint and several liability of
the Parties.

(c)   With respect to any Toshiba Financing or SanDisk Financing, the following
shall apply:

  (i)   [*]     (ii)   Unless otherwise expressly agreed by both Parties in
writing in each case, all Toshiba Financing and all SanDisk Financing shall
create only several obligations of the Parties and no joint and several
obligations or liability. Toshiba (with respect to Toshiba Financing) and
SanDisk (with respect to SanDisk Financing) hereby indemnifies and holds
harmless the other Party and its Indemnified Parties from any claims by any
financial institution or other Person that the other Party has any liabilities
or obligations with respect to, respectively, any Toshiba Financing or SanDisk
Financing (unless joint liability has been agreed pursuant to the first sentence
of this Section 6.12(c)(ii)).     (iii)   Flash Alliance will use commercially
reasonable efforts to comply with the requirements of any financing sources.
Flash Alliance will make available to each Party one-half of its assets (with as
near as practicable cost, collateral value and type) to secure such Party’s
Financing (whether external or loans from a Party or its Affiliates).

(d)   If the lender under the Financing for either Party (as the “Defaulting
Party”) takes significant actions to enforce its right in the collateral, then
the other Party (as the “Non-Defaulting Party”) shall have the right, but not
the obligation, to cure the default giving rise to the lender’s enforcement
action. If the Non-Defaulting Party exercises such cure right, then the
Non-Defaulting Party’s rights in any subject collateral shall be superior to the
Defaulting Party’s and the Non-Defaulting Party may exercise one of the
following options:

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (i)   the Non-Defaulting Party (A) shall have a claim against the Defaulting
Party for reimbursement of any payments made by the Non-Defaulting Party on the
Defaulting Party’s behalf (which will be subordinate to the lender’s claims and
bear interest at a rate 500 basis points in excess of the rate being charged by
the lender to the Defaulting Party) and (B) shall have the right, until and
unless the Defaulting Party pays in full the obligation to the Non-Defaulting
Party under foregoing clause (A), to take over the increment of production of
the Y4 Facility represented by the collateral with respect to which the lender
took significant actions to enforce its rights; or     (ii)   the Non-Defaulting
Party shall have the right to terminate the Operating Agreement pursuant to
Section 11.6 thereof (Foreclosure Default).

6.13   Other Activities. Except as expressed in Section 6 and in the Common R&D
Agreement, neither Party nor any of their respective Affiliates shall:
(i) fabricate NAND Flash Memory Integrated Circuits at any location other than
the Yokkaichi Facility or any other fabrication facility agreed upon by the
Parties in writing; (ii)have any third party fabricate NAND Flash Memory
Integrated Circuits; or (iii) have any right to fabricate NAND Flash Memory
Integrated Circuits beyond the capacity as limited pursuant to this Section 6,
as such capacity limitations may be amended from time to time in accordance with
this Section 6. For the avoidance of doubt, nothing contained in the foregoing
shall restrict the Parties from engaging in any other activities, including,
without limitation, (A) designing any NAND Flash Memory Product; (B) selling any
NAND Flash Memory Product to any customer; (C) entering into any equipment
purchase or material supply agreements; or (D) entering into any patent
licensing arrangement; and nothing in the foregoing shall restrict Toshiba from
installing any manufacturing line in the Toshiba Foundry Facility subject to the
capacity limitations set forth in Section 6 of the FVC Japan Master Agreement
and the FP Master Agreement and as provided herein, as such capacity limitations
may be amended from time to time in accordance with this Section 6. For purposes
of this Section 6.13, “NAND Flash Memory Integrated Circuits” means ICs included
in the definition of NAND Flash Memory Products pursuant to Section 3.2.   6.14
  Protection of Intellectual Property. Both Parties recognize that it is
important for the success of the Y4 NAND Flash Memory Products business to
promote the adoption of such Y4 NAND Flash Memory Products with a wide variety
of customers and applications, whether for card use or non-card use, and with
such recognition, each Party shall use reasonable efforts to protect and enhance
the value of Y4 NAND Flash Memory Products. Further, where feasible, each Party
shall share with Flash Alliance internally prepared analyses of competitive
products prepared by either Party so as to allow Flash Alliance to respond to
such information and remain competitive in the marketplace; provided, that
neither Party warrants as to the accuracy or completeness of any such analysis
so provided.

27



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

6.15   [*]   7.   Other Agreements       To supplement their agreement as
expressed in certain of the Master Operative Documents, the Parties agree as set
forth in this Section 7. To the extent of any conflict between this Section 7
and any other Master Operative Document referenced in this Section 7, the other
Master Operative Document shall prevail.   7.1   Flash Alliance Management.  
(a)   As contemplated by the FA Operating Agreement, the Y4 Operating
Committee’s purpose is to give both Parties the ability to influence the day to
day operating decisions of Flash Alliance and the Y4 Facility. The Y4 Operating
Committee is intended to be a collaborative body with real-time communications,
respectful consultation and dispute resolution with the goal of making the Y4
Facility the most competitive (cost and technology) memory fabrication facility
in the world.   (b)   If the Y4 Operating Committee is unable to decide an issue
(by agreement of its two members) such issue shall be referred to the Board of
Directors. Special meetings of the Board of Directors may be noticed for issues
requiring urgent resolution. The Parties contemplate that while a special
meeting of the Board of Directors is being noticed, their respective management
teams will discuss any issue that the Y4 Operating Committee could not resolve.
  (c)   If the Board of Directors is unable to decide an issue (by unanimous
agreement), such issue shall be referred to the Management Committee for
resolution, which shall be vested with final decision making authority. This
Agreement separately provides for procedures if the Management Committee is
unable to reach agreement on such issue.   7.2   Y4 Facility.   (a)   Building
Construction and Facilitization. Toshiba has designed and is constructing and
facilitizing the Y4 Facility at its sole cost and expense, and SanDisk shall
work with Toshiba to help minimize administrative approval delays. Toshiba will
exercise all reasonable efforts to ensure that the construction of the Y4
Facility is completed by [*], provided that Toshiba shall have no liability to
SanDisk, any SanDisk Affiliate or Flash Alliance if completion is not achieved
by such time. The depreciation charges for Y4 will be passed on to Flash
Alliance as further described in Section 7.3(d).

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

28



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

(b)   With prior coordination with Toshiba and the construction contractors for
the Y4 Facility, SanDisk will have reasonable access to the construction site
for the Y4 Facility and to all information pertaining to the construction of the
Y4 Facility, on condition that SanDisk will be solely responsible for all damage
caused by such access.   (c)   Land. Neither SanDisk nor Flash Alliance will be
charged for the land Toshiba currently owns and makes available for the Y4
Facility. With respect to new land (purchased or leased by Toshiba) required or
related to the establishment of the Y4 Facility and its operations, SanDisk will
pay Toshiba on a quarterly basis during the term of this Agreement a fair,
reasonable and mutually-agreed fee to be calculated based on the amount Toshiba
actually pays or incurs for such new land and the number of parking spaces;
provided, however, that Toshiba will determine whether there will be a
multi-level parking structure, single level parking lot, or other method of
providing parking for the Yokkaichi Facility, and, provided further, that during
the term of this Agreement SanDisk’s payments in respect of land and parking
costs will in no event exceed [*] per year.   (d)   Incentives. All government
incentives (financial or otherwise) received with respect to Flash Alliance, the
Y4 Facility or Y4 operations will be shared equally by the Parties.   7.3   FP
Foundry Agreement. Flash Alliance and Toshiba shall enter into the FA Foundry
Agreement at the Closing. The FA Foundry Agreement provides for ordering
procedures, prices, delivery, cost reporting and other specific terms and
conditions for the manufacture by Toshiba and supply to Flash Alliance of Y4
NAND Flash Memory Products, which shall be consistent with the following basic
terms:   (a)   Facilities, Equipment and Raw Materials. The manufacturing
facilities will be located at the Y4 Facility and die sort will be located [*]or
such other place as the Parties may agree upon. Flash Alliance and Toshiba will
enter into an exclusive lease agreement with respect to the Y4 Facility and
Flash Alliance’s manufacturing equipment located in the Y4 Facility to be used
in the manufacture of Y4 NAND Flash Memory Products by Toshiba. Toshiba shall be
responsible for obtaining the raw materials and services to be used in the
manufacture of Y4 NAND Flash Memory Products.   (b)   Production. Toshiba will
manufacture Y4 NAND Flash Memory Products at the Y4 Facility for Flash Alliance
ordered by Toshiba and SanDisk under the terms and conditions of the FA Purchase
and Supply Agreements. Flash Alliance and Toshiba (from the Yokkaichi Facility)
will use their best efforts to achieve the

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

29



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    Ramp-Up Plan manufacturing capacity (the “Y4 Facility Target Capacity”).
Wafers will be sorted between the Parties such that aggregate yield losses will
be shared on an equal basis.   (c)   Operating Relationship. The Parties shall
provide personnel necessary for the manufacturing of the Y4 NAND Flash Memory
Products as described in Section 6.10.   (d)   Consideration to be Paid to
Toshiba. Toshiba will be compensated by Flash Alliance as provided in Section 4
of the FA Foundry Agreement, [*]   (e)   No Duplication of Costs or Expenses. It
is the intent of the Parties that any payments made by SanDisk under or pursuant
to any Master Operative Documents, FVC Japan Operative Documents or FP Operative
Documents shall not be duplicative and SanDisk shall in no event be required to
pay or contribute more than once for any service, product or development work
provided under such agreements, if such service, product or development work is
provided under more than one agreement. In addition, if SanDisk makes a direct
payment for any service, product or development work provided under any such
agreement, the cost incurred by Toshiba (from the Yokkaichi Facility), FVC
Japan, Flash Partners or Flash Alliance, as the case may be, in connection with
the provision of such service, product or development work shall not be included
in the applicable wafer price charged to SanDisk.   (f)   Exclusivity. The
Yokkaichi Facility shall be Flash Alliance’s exclusive manufacturing source for
output of Y4 NAND Flash Memory Products. Flash Alliance may seek external
manufacturing sources for output in excess of the Yokkaichi Facility’s capacity
upon unanimous approval by the Management Committee.   7.4   FA Purchase and
Supply Agreements. Flash Alliance and each of the Parties or their respective
Affiliates will enter into substantially identical FA Purchase and Supply
Agreements providing for specific terms and conditions for the purchase by the
Parties of Y4 NAND Flash Memory Products from Flash Alliance, which shall be
consistent with the following basic terms:   (a)   Manufacturing. Flash Alliance
shall manufacture or cause to be manufactured Y4 NAND Flash Memory Products as
contemplated by Section 7.3.   (b)   Purchase Commitment. Except as contemplated
in Section 6.5(c)(ii), each Party shall (itself or through Affiliates) purchase
one half (based on a measure of equivalent lots out per week with the
equivalency being weighed based on the

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

30



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

    process complexity factors (as calculated by a formula to be mutually
determined by the Parties) of the Y4 NAND Flash Memory Products) of the total
L/M of Y4 NAND Flash Memory Products. The foregoing purchase commitment of each
Party shall not be subject to reduction unless agreed in writing by the other
Party, which may grant or withhold such approval in its sole discretion.   (c)  
Sales Price for Y4 NAND Flash Memory Products Purchased by the Parties. The
sales price charged by Flash Alliance to the Parties for wafers manufactured at
Y4 shall be the sum of:

  (i)   [*]     (ii)   [*]

(d)   Other Cost Items. Other items related to the manufacture of Y4 NAND Flash
Memory Products will be charged on a monthly basis from Flash Alliance to the
Parties and will include the following:

  (i)   [*]     (ii)   [*]     (iii)   [*]     (iv)   [*]     (v)   [*]     (vi)
  [*]

7.5   Other Matters.   (a)   Forecasts/Production Planning. Each Party will
submit forecasts, on a rolling six-month basis, directly to Flash Alliance, as
further provided in the Purchase and Supply Agreements. The Parties shall use
the system at the Y3 Facility for such direct system, provided that the cost
necessary for [*] will be borne by SanDisk. Flash Alliance production planning
will hold a monthly production planning meeting with representatives of each
Party, as further provided in the Purchase and Supply Agreements. At such
meetings, the Parties will agree on a production plan for the [*] which plan
will be final (and the related forecast will be deemed to be covered by a
binding purchase order).

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

31



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

(b)   Production Control. Flash Alliance will provide [*] on a
non-discriminatory basis to SanDisk [*] with respect to [*], provided that the
cost necessary for making such system available or [*] will be borne by SanDisk.
Each Party (through the Y4 Management Committee) will have the right to discuss
the production schedule, planned wafer starts and [*]   (c)   Operating Reports.
SanDisk will have full access to any management or operation reports related to
Flash Alliance or Flash Alliance’s business through the Y4 Operating Committee
(as defined in the FA Operating Agreement). Management and operating reports
related to Flash Alliance or Flash Alliance’s business as mutually agreed from
time to time will be simultaneously made available in Japanese and English to
each Party. Upon request, Toshiba employees will explain such reports to
SanDisk’s employees and respond to questions from SanDisk’s employees, but
Toshiba will not be responsible for SanDisk’s failure to understand such
reports.   (d)   Insurance. Toshiba shall maintain or arrange property insurance
covering assets owned or leased by Flash Alliance and business interruption
insurance in respect of the business of Flash Alliance, the scope and amounts of
which shall be consistent with Toshiba’s practices at the Yokkaichi Facility and
as required by any lender. This coverage shall provide basically full
replacement value of all Flash Alliance owned and leased equipment, subject to
valuation as part of Toshiba’s annual insurance policy renewal, and shall name
Flash Alliance as a beneficiary in respect of assets owned or leased by it and
Flash Alliance’s employee expenses covered by business interruption insurance.
On an annual basis, or when requested by either Party, the Y4 Operating
Committee shall discuss and review the current insurance coverage and/or the
need for any additional property or business interruption insurance in respect
of Flash Alliance’s assets or business. Further, SanDisk reserves the right to
seek to arrange additional property or business interruption insurance for its
own account in respect of Flash Alliance’s assets or business. If SanDisk seeks
such additional property or business interruption insurance, Toshiba shall
cooperate in good faith to provide such information and access as is reasonably
necessary for SanDisk to arrange such insurance. If Toshiba makes a recovery
from a third party (other than an insurer per the above) in respect of both
assets of Flash Alliance and other assets, then Toshiba shall allocate to Flash
Alliance a share of the net amount of such recovery in proportion to the losses
suffered by Flash Alliance and total losses suffered by Flash Alliance and
Toshiba.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

32



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

8.   Termination   8.1   Termination.   (a)   Termination of any Master
Operative Document by either Party shall be done only in good faith.   (b)  
This Agreement shall be terminated automatically upon the earlier of the
Transfer of all of a Party’s FA Shares to the other Party (or its Affiliate) or
upon completion of the dissolution and liquidation of Flash Alliance pursuant to
Section 11 (Dissolution) of the FA Operating Agreement (the date of such
Transfer or dissolution and liquidation, the “FA Termination Date”).   (c)  
Upon termination of this Agreement resulting from an event of dissolution of
Flash Alliance due to the expiration of Flash Alliance pursuant to
Section 11.1(a) (Expiration) of the FA Operating Agreement:

  (i)   the Parties shall further amend the Cross License Agreement, as then in
effect, to specify that each Party’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FA Termination
Date are licensed on a royalty-free basis for the duration of such patents. The
scope of the licenses as amended pursuant to this Section 8.1(c)(i) shall not be
greater than the scope of those granted under the Cross License Agreement, as in
effect as of the FA Termination Date.     (ii)   Toshiba shall grant to SanDisk,
effective upon the FA Termination Date, a non-exclusive, non-transferable
(except to Affiliates of SanDisk), non-sub-licensable, fully paid up,
royalty-free license to make, have made, use, sell and have sold NAND Flash
Memory Products anywhere in the world utilizing the NAND technology transferred
to and/or utilized at the Yokkaichi Facility, and SanDisk shall have full access
to all such know-how at the Yokkaichi Facility which has been transferred to the
Yokkaichi Facility prior to the FA Termination Date.

(d)   Upon a termination of this Agreement resulting from (i) an event of
dissolution of Flash Alliance or (ii) one Party’s acquisition of all of the
other Party’s FA Shares (the acquirer thereof referred to hereinafter as the
“Acquiring Party” and the seller thereof referred to hereinafter as the “Selling
Party”) pursuant to Section 11.5 (Dissolution Upon Notice) of the FA Operating
Agreement:

  (i)   Toshiba or the Acquiring Party, as the case may be, will, upon the
request, prior to the FA Termination Date, of (A) SanDisk (such request to be
made at the time of its notice pursuant to Section 11.5 of the FA Operating
Agreement) in the case of the dissolution of Flash Alliance or (B) the Selling
Party (each, a “Requesting Party”), as the case may be, continue to manufacture
NAND Flash Memory Products for the Requesting Party (not to exceed the
Requesting Party’s capacity allocation available from Flash

33



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      Alliance under this Agreement as of the FA Termination Date (the
“Termination Capacity”)) for a period of eighteen (18) months following the
Termination Date in the following ramp-down manner:

  (A)   During the first six months following the FA Termination Date: 100% of
the Termination Capacity     (B)   During the 7th through the 12th month
following the FA Termination Date: 75% of the Termination Capacity     (C)  
During the 13th through the 18th month following the FA Termination Date: 50% of
the Termination Capacity.

  (ii)   Toshiba and SanDisk and their respective Affiliates shall have a
perpetual, fully paid-up, royalty-free right to use technology previously
transferred to one another during the term of this Agreement.     (iii)   The
Parties shall further amend the Cross License Agreement to specify that each
Party’s patents issued or issuing on patent applications entitled to an
effective filing date prior to the FA Termination Date are licensed on a royalty
free basis for the duration of such patents. The scope of the licenses as
amended pursuant to this Section 8.1(d)(iii) shall not be greater than the scope
of those granted under the Cross License Agreement, as in effect as of FA
Termination Date.     (iv)   Upon termination of this Agreement resulting from
an event of dissolution of Flash Alliance caused by Toshiba’s election to
withdraw from Flash Alliance pursuant to the FA Operating Agreement, Toshiba
hereby grants to SanDisk, effective upon the FA Termination Date, a
non-exclusive, non-transferable (except to Affiliates of SanDisk),
non-sub-licensable, fully paid-up, royalty-free license to make, have made, use,
sell and have sold NAND Flash Memory Products anywhere in the world utilizing
the NAND technology transferred to and/or utilized at the Yokkaichi Facility,
and SanDisk shall have full access to all such know-how at the Yokkaichi
Facility which has been transferred to the Yokkaichi Facility prior to the FA
Termination Date.

(e)   Upon termination of this Agreement resulting from an event of dissolution
of Flash Alliance or Toshiba’s acquisition of SanDisk’s FA Shares pursuant to
Section 11.4 (Dissolution By Unilateral Option) of the FA Operating Agreement:

  (i)   From the Yokkaichi Facility, Toshiba will, upon request of SanDisk given
within sixty (60) days of the notice given by SanDisk pursuant to Section 11.4
of the FA Operating Agreement, continue to manufacture products for SanDisk for
a period of eighteen (18) months following the FA Termination Date in accordance
with the following ramp-down manner; provided, however, such capacity allocation
for SanDisk shall not exceed

34



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      its capacity allocation available from Flash Alliance under this Agreement
as of the FA Termination Date (the “SanDisk Termination Capacity”):

  (A)   During the first six months following the FA Termination Date: 100% of
the SanDisk Termination Capacity     (B)   During the 7th through the 12th month
following the FA Termination Date: 75% of the SanDisk Termination Capacity    
(C)   During the 13th through the 18th month following the FA Termination Date:
50% of the SanDisk Termination Capacity.

  (ii)   The Parties and their respective Affiliates shall have a perpetual,
fully paid-up, royalty-free right to use technology previously transferred to
one another during the term of this Agreement.     (iii)   The Parties shall
further amend the Cross License Agreement to specify that, with respect only to
Y4 NAND Flash Memory Products and any other Licensed Products defined in the
Cross License Agreement and manufactured with 300mm wafers at any facility, each
Party’s patents issued or issuing on patent applications entitled to an
effective filing date prior to the FA Termination Date are licensed at the
royalty rates specified in Schedule 8.1(e) until March 31, 2015; provided, that
after such five (5) year period, such license shall be on a royalty free basis
and provided, further, that at any time during such five year period, both
Parties shall negotiate in good faith for up to one hundred and eighty
(180) days as requested by either Party to mutually agree on royalty rates for
patents filed by each Party after the FA Termination Date. The scope of the
licenses as amended pursuant to this Section 8.1(e)(iii) shall not be greater
than the scope of those granted under the Cross License Agreement, as in effect
as of the FA Termination Date.

(f)   Upon termination of this Agreement resulting from an event of dissolution
of Flash Alliance or one Party’s acquisition of the other Party’s FA Shares
following a Deadlock (as defined in the FA Operating Agreement) pursuant to
Section 10.3 (Dispute Resolution; Deadlock) of the FA Operating Agreement:

  (i)   In the case of one Party’s acquisition of the other Party’s FA Shares
pursuant to Section 10.4(e) of the FA Operating Agreement, the Acquiring Party
shall continue to manufacture products for the other Party (not to exceed the
other Party’s Termination Capacity) for a period of eighteen (18) months
following the FA Termination Date in accordance with the following ramp down
manner:

  (A)   During the first six months following the FA Termination Date: 100% of
the Termination Capacity

35



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

  (B)   During the 7th through the 12th month following the FA Termination Date:
75% of the Termination Capacity     (C)   During the 13th through the 18th month
following the FA Termination Date: 50% of the Termination Capacity.

  (ii)   The Parties and their respective Affiliates shall have a perpetual,
fully paid-up, royalty-free right to use technology previously transferred to
one another during the term of this Agreement.     (iii)   The Parties shall
further amend the Cross License Agreement to specify that, with respect only to
Y4 NAND Flash Memory Products and any other Licensed Products defined in the
Cross License Agreement and manufactured with 300mm wafers at any facility, each
Party’s patents issued or issuing on patent applications entitled to an
effective filing date prior to the FA Termination Date are licensed: (x) at the
royalty rates specified in Schedule 8.1(f) until March 31, 2014; (y) at the
royalty rates specified in Schedule 8.1(e) from April 1, 2014 through December
31, 2016; and (z) thereafter, on a royalty-free basis. Both Parties shall
negotiate in good faith for up to one hundred and eighty (180) days upon request
of either Party at any time during the five-year period after the FA Termination
Date to agree on royalty rates for patents filed by each Party after the FA
Termination Date. The scope of the licenses as amended pursuant to this Section
shall not be greater than the scope of those granted under the Cross License
Agreement, as in effect as of the FA Termination Date.

(g)   Upon termination of this Agreement resulting from an event of dissolution
of Flash Alliance or a Party’s acquisition of the other Party’s FA Shares
described in Section 11.3 (Dissolution Upon Event of Default) of the FA
Operating Agreement:

  (i)   The Parties shall further amend the Cross License Agreement to specify
that, with respect only to Y4 NAND Flash Memory Products and any other Licensed
Products defined in the Cross License Agreement and manufactured with 300mm
wafers at any facility, each Party’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FA Termination
Date are licensed at the royalty rates specified in Schedule 8.1(g) for seven
(7) years after the FA Termination Date or until the end of calendar 2021,
whichever comes first, and thereafter such licenses shall be on a royalty-free
basis.     (ii)   In the event that Toshiba or an Affiliate of Toshiba is the
Defaulting Party, Toshiba shall grant to SanDisk, effective upon such date of
termination, a non-exclusive, non-transferable (except to Affiliates of
SanDisk), non-sub-licensable, fully paid-up, royalty-free license to make, have
made, use, sell and have sold NAND Flash Memory Products anywhere in the world

36



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      utilizing the NAND technology transferred to and/or utilized at the
Yokkaichi Facility, and SanDisk shall have full access to all such know-how at
the Yokkaichi Facility which has been transferred to the Yokkaichi Facility
prior to the FA Termination Date.

(h)   Upon termination of this Agreement resulting from an event of dissolution
described in Section 11.1(f) (Bankruptcy Event) of the FA Operating Agreement:

  (i)   If such termination is caused by a Bankruptcy Event in respect of
Toshiba, (x) the license granted to SanDisk under Toshiba Licensed Patents
pursuant to the Cross License Agreement shall continue on a royalty-free basis,
and (y) Toshiba shall grant to SanDisk, effective upon such date of termination,
a non-exclusive, non-transferable (except to Affiliates of SanDisk),
non-sub-licensable, fully paid-up, royalty-free license to make, have made, use,
sell and have sold NAND Flash Memory Products anywhere in the world utilizing
the NAND technology transferred to and/or utilized at the Yokkaichi Facility,
and SanDisk shall have full access to all such know-how at the Yokkaichi
Facility which has been transferred to the Yokkaichi Facility prior to the
Termination Date.     (ii)   If such termination is caused by a Bankruptcy Event
in respect of SanDisk, the license granted to Toshiba under SanDisk Licensed
Patents (as defined in the Cross License Agreement) pursuant to the Cross
License Amendment shall continue on a royalty-free basis.

(i)   Upon a termination of this Agreement resulting from a purchase and sale
transaction described in Section 11.6 (Financing Default) of the FA Operating
Agreement, there shall be no capacity ramp-down rights or obligations and:

  (i)   If such termination is caused by a financing default in respect of
Toshiba, (x) the Parties shall further amend the Cross License Agreement to
specify that, with respect only to Y4 NAND Flash Memory Products and any other
Licensed Products defined in the Cross License Agreement and manufactured with
300mm wafers at any facility, Toshiba’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FA Termination
Date are licensed to SanDisk on a royalty-free basis, and (y) Toshiba shall
grant to SanDisk, effective upon such date of termination, a non-exclusive,
non-transferable (except to Affiliates of SanDisk), non-sub-licensable, fully
paid-up, royalty-free license to make, have made, use, sell and have sold NAND
Flash Memory Products anywhere in the world utilizing the NAND technology
transferred to and/or utilized at the Yokkaichi Facility, and SanDisk shall have
full access to all such know-how at the Yokkaichi Facility which has been
transferred to the Yokkaichi Facility prior to the Termination Date.     (ii)  
If such termination is caused by a financing default in respect of SanDisk, the
Parties shall further amend the Cross License Agreement to specify

37



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

      that, with respect only to Y4 NAND Flash Memory Products and any other
Licensed Products defined in the Cross License Agreement and manufactured with
300mm wafers at any facility, SanDisk’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FA Termination
Date are licensed to Toshiba on a royalty-free basis.

(j)   Restructuring Costs.

  (i)   In the event this Agreement is terminated, the Parties will exercise
best efforts to plan such termination in advance with the goal of minimizing
related costs. With respect to Toshiba employees and SanDisk employees working
at the Y4 Facility, (i) in the case of those that are Toshiba employees, Toshiba
will use its best efforts to retrain or relocate such individuals to other
Toshiba facilities, and (ii) in the case of those that are SanDisk employees,
SanDisk will use its best efforts to retrain or relocate such individuals to
other SanDisk facilities, each to the maximum extent possible.     (ii)   The
Parties agree that in the event of such a SanDisk exit from Flash Alliance, [*]

  (A)   [*]     (B)   [*]

  (iii)   Upon any termination of this Agreement, the Parties shall meet and
discuss in good faith an estimate of the Restructuring Costs anticipated to be
incurred by Toshiba. [*]

(k)   Termination of this Agreement shall not affect any surviving rights or
obligations of either Party set forth in the Product Development Agreement and
the Common R&D Agreement.

9.   Miscellaneous   9.1   Survival. Sections 1.3, 6.10(b)(vii), 6.11, 6.12(d),
8 and 9 and Appendix A shall survive the termination or expiration of this
Agreement.   9.2   Entire Agreement. This Agreement, together with the exhibits,
schedules, appendices and attachments thereto, constitutes the agreement of the
Parties to this Agreement with respect to the subject matter hereof and
supersedes all prior written and oral agreements and understandings with respect
to such subject matter.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

38



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version

9.3   Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the internal laws of the State of California
applicable to agreements made and to be performed entirely within such state
without regard to the conflict of laws principles of such state. Each Master
Operative Document shall be governed in accordance with its governing law
provision and, in the absence of any such provision, by the first sentence of
this Section 9.3.   9.4   Assignment. Neither Party may transfer this Agreement
or any of its rights hereunder (except for any transfer to an Affiliate or in
connection with a merger, consolidation or sale of all or substantially all the
assets or the outstanding securities of such party, which transfer shall not
require any consent of the other party) without the prior written consent of the
other Party (which consent may be withheld in such other Party’s sole
discretion), and any such purported transfer without such consent shall be void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

39



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the date first above written.

            TOSHIBA CORPORATION
      By:         Name:   Masashi Muromachi      Title:   President and CEO
Semiconductor Company Corporate Executive Vice President     

            SANDISK CORPORATION
      By:         Name:   Eli Harari      Title:   Chief Executive Officer     

            SANDISK (IRELAND) LIMITED
      By:         Name:   Sanjay Mehrotra      Title:   Director     

[Signature page to Flash Alliance Master Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
APPENDICES
Appendix A — Definitions, Rules of Construction and General Terms and Conditions

          EXHIBITS
 
        (Flash Alliance Documents)
Exhibit A1
  -   Share Purchase Agreement
Exhibit A2
  -   FA Operating Agreement
Exhibit A3
  -   FA Foundry Agreement
Exhibit A4-1
  -   SanDisk Purchase and Supply Agreement
Exhibit A4-2
  -   Toshiba Purchase and Supply Agreement
Exhibit A5
  -   FA Patent Indemnification Agreement
Exhibit A6
  -   Mutual Environmental Indemnification Agreement
Exhibit A7
  -   Lease Agreement
Exhibit A8
  -   Toshiba-SanDisk Ireland Services Agreement
Exhibit A9
  -   Toshiba-Flash Alliance Services Agreement
Exhibit A10
  -   SanDisk Ireland-Flash Alliance Services Agreement
 
        (Joint Operative Documents)
Exhibit B1
  -   Common R&D and Participation Agreement
Exhibit B2
  -   Product Development Agreement
Exhibit B3
  -   Amendment No. 4 to Cross License Agreement
SCHEDULES
Schedule 4.5
  -   Litigation; Decrees
Schedule 4.7
  -   Patents and Proprietary Rights
Schedule 4.9
  -   Cross License Payment Obligations
Schedule 6.3
  -   Technology Transfer Costs
Schedule 6.5(b)
  -   Ramp-Up Plan
Schedule 8.1(e)
  -   Royalty in case of SanDisk Unilateral Termination
Schedule 8.1(f)
  -   Royalty in case of Deadlock Termination
Schedule 8.1(g)
  -   Royalty in case of Event of Default Termination

Schs., p. 1



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 4.5
Litigation, Decrees
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schs., p. 2



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 4.7
Patents and Proprietary Rights
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schs., p. 3



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 4.9
Cross License Payment Obligations
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schs., p. 4



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 6.3
Technology Transfer Costs
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schs., p. 5



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 6.5(b)
Ramp-Up Plan
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schs., p. 6



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 8.1(e)
Royalty in case of SanDisk Unilateral Termination
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 8.1(f)
Royalty in case of Deadlock Termination
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
FOIA Confidential Treatment Requested
Execution Version
Schedule 8.1(g)
Royalty in case of Event of Default Termination
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



Execution Version
Exhibit 10.1
APPENDIX A
DEFINITIONS, RULES OF CONSTRUCTION AND
DOCUMENTARY CONVENTIONS
          The following shall apply unless otherwise required by the main body
of the agreement into which this Appendix A is being incorporated (as used
herein, “this Agreement”):
Definitions
          The following terms shall have the specified meanings:
          “Accountants” means such firm of internationally recognized
independent certified public accountants for Flash Alliance as is appointed
pursuant to the FA Operating Agreement from time to time. Initially, the
Accountants shall be Shin Nihon & Company, an affiliate of Ernst & Young LLP.
          “Affiliate” of any Person means any other Person which directly or
indirectly controls, is controlled by or is under common control with, such
Person; provided, however, that the term Affiliate, (a) when used in relation to
Flash Alliance or any Subsidiary of Flash Alliance, shall not include SanDisk
Corporation or Toshiba or any Affiliate of either of them, and (b) when used in
relation to SanDisk Corporation or Toshiba or any Affiliate of either of them,
shall not include Flash Alliance or any Subsidiary of Flash Alliance.
          “Articles” means the Articles of Incorporation of Flash Alliance.
          “Bankruptcy Event” means, with respect to any Person, the occurrence
or existence of any of the following events or conditions: such Person (1) is
dissolved; (2) becomes insolvent or fails or is unable or admits in writing its
inability generally to pay its debts as they become due; (3) makes a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4) institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding up or liquidation and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 60 days of the
institution or presentation thereof; (5) has a resolution passed by its
governing body for its winding-up or liquidation; (6) seeks or becomes subject
to the appointment of an administrator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets (regardless
of how brief such appointment may be, or whether any obligations are promptly
assumed by another entity or whether any other event described in this clause
(6) has occurred and is continuing); (7) experiences any event which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) through (6) above; or (8) takes any action in

1



--------------------------------------------------------------------------------



 



Execution Version
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts.
          “Board of Directors” means the board of directors of Flash Alliance.
          “Burdensome Condition” means, with respect to any proposed
transaction, any action taken, or credibly threatened, by any Governmental
Authority or (except if such action or threat is frivolous) other Person to
challenge the legality of such proposed transaction, including (i) the pendency
of a governmental investigation (formal or informal) in contemplation of the
possible actions described in clauses (ii)(A), (ii)(B) or (ii)(C) below,
(ii) the institution of a suit or the written threat thereof (A) seeking to
restrain, enjoin or prohibit the consummation of such transaction or material
part thereof, to place any material condition or limitation upon such
consummation or to invalidate, suspend or require modification of any material
provision of any Operative Document, (B) challenging the acquisition by either
Toshiba or SanDisk Ireland of its Shares or (C) seeking to impose limitations on
the ability of either Toshiba or SanDisk Ireland effectively to exercise full
rights as Shareholder of Flash Alliance, including the right to act on all
matters properly presented to the parties pursuant to the FA Operating
Agreement, or (iii) an order by a court of competent jurisdiction having any of
the consequences described in (ii)(A), (ii)(B) or (ii)(C) above, or placing any
conditions or limitations upon such consummation that are unreasonably
burdensome in the reasonable judgment of the applicable Person.
          “Business Day” means any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of California or Japan) on which commercial
banks are open for business in the State of California or Tokyo, Japan.
          “Business Plan” means the Initial Business Plan and each subsequent
business plan, including budgets and projections for Flash Alliance for each
relevant period, approved in accordance with Section 3.4(c) of the FA Operating
Agreement and complying with Section 3.4(b) of the FA Operating Agreement.
          “Capital Contribution” means the capital contribution made by or
allocated to a Party by virtue of its ownership of Shares, as indicated on
Schedule 6.1 to the FA Operating Agreement.
          “Change of Control” with respect to a Person means a transaction or
series of related transactions as a result of which (i) more than 50% of the
beneficial ownership of the outstanding common stock or other ownership
interests of such Person (representing the right to vote for the board of
directors or similar organization of such Person) is acquired by another Person
or affiliated group of Persons, whether by reason of stock acquisition, merger,
consolidation, reorganization or otherwise or (ii) the sale or disposition of
all or substantially all of a Person’s assets to another Person or affiliated
group of Persons.
          “Closing” means the closing of the transactions described in
Sections 2.1 of the Master Agreement.
          “Closing Date” means the date of the Closing.

1



--------------------------------------------------------------------------------



 



Execution Version
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute. Any reference to a particular provision of
the Code or a treasury regulation promulgated pursuant to the Code means, where
appropriate, the corresponding provision of any successor statute or regulation.
          “Common R&D Agreement” means the Amended and Restated Common R&D and
Participation Agreement, dated as of the Effective Date, between Toshiba and
SanDisk Corporation.
          “Companies Act” means the Companies Act (Kaisha-ho), Law No. 86 of
July 26, 2005, as may be amended hereafter and in effect as at any time.
          “Control” (including its correlative meanings “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).
          “Cross License Agreement” has the meaning given in the Master
Agreement.
          “Effective Date” means July 7, 2006.
          “Environmental Indemnification Agreement” means the Amended and
Restated Mutual Contribution and Environmental Indemnification Agreement, dated
as of the Effective Date, between Toshiba and SanDisk Corporation.
          “Event of Default” means, with respect to a Party, the occurrence or
existence of any of the following events or conditions which remains uncured for
sixty (60) days following receipt by such Party of written notice thereof:
     (a) a Bankruptcy Event in respect of such Party or any Person of which such
Party is a Subsidiary; or
     (b) the breach by such Party of its covenant in Section 9.1 of the FA
Operating Agreement or the breach by such Party of its covenant in
Section 5.1(b) of the Master Agreement, provided that a Change of Control of a
Party shall not be deemed an Event of Default.
          “FA Foundry Agreement” means the Foundry Agreement, dated as of the
Effective Date, between Flash Alliance and Yokkaichi.
          “FA Operating Agreement” means the Operating Agreement, dated as of
the Effective Date, between Toshiba and SanDisk Ireland.
          “FA Operative Documents” has the meaning given in the Master
Agreement.
          “Fiscal Quarter” means, unless changed by the Board of Directors, a
calendar quarter.

2



--------------------------------------------------------------------------------



 



Execution Version
          “Fiscal Year” means the one year period commencing on April 1 of each
year.
          “Flash Alliance” means Flash Alliance, Ltd., a Japanese special
limited liability company (tokurei yugen kaisha).
          “Flash Partners” means Flash Partners, Ltd., a Japanese special
limited liability company (tokurei yugen kaisha).
          “FP Master Agreement” means the Master Agreement between Toshiba and
SanDisk dated as of September 10, 2004.
          “FP Operative Documents” means the Flash Partners Master Agreement
dated as September 10, 2004, the Share Purchase Agreement between Toshiba and
SanDisk Manufacturing, dated as of September 10, 2004, the Operating Agreement
between Toshiba and SanDisk International, dated as of September 10, 2004, the
Foundry Agreement between Flash Partners and Toshiba, dated as of September 10,
2004, the Purchase and Supply Agreement between Flash Partners and SanDisk
International, dated as of September 10, 2004, the Purchase and Supply Agreement
between Flash Partners and Toshiba, dated as of September 10, 2004, the Patent
Indemnification Agreement between SanDisk Corporation and Toshiba, dated as of
September 10, 2004, the Mutual Contribution and Environmental Indemnification
Agreement between SanDisk Corporation and Toshiba, dated as of September 10,
2004, and the Lease Agreement between Flash Partners and Toshiba, as owner of
the Yokkaichi Facility, dated as of September 10, 2004.
          “FVC Japan” means FlashVision Ltd., a Japanese special limited
liability company (tokurei yugen kaisha).
          “FVC Japan Equipment” means any equipment which is or will, from time
to time, be owned or leased by FVC Japan.
          “FVC Japan Master Agreement” means the Master Agreement between
Toshiba and SanDisk dated as of April 10, 2002, as amended and restated as of
the Effective Date.
          “FVC Japan Operative Documents” means the FVC Japan Master Agreement
as amended to date, the New Operating Agreement between the Parties, dated as of
April 10, 2002, as amended to date, the Foundry Agreement between FVC Japan and
Toshiba, dated as of April 10, 2002, the SanDisk Foundry Agreement between the
Parties, dated as of April 10, 2002, the Purchase and Supply Agreement between
FVC Japan and SanDisk, dated as of April 10, 2002, the Purchase and Supply
Agreement between FVC Japan and Toshiba, dated as of April 10, 2002, and the
Services Agreement between FVC Japan and Toshiba dated as of April 1, 2002.
          “FVC Japan NAND Flash Memory Products” has the meaning given in
Section 3.3 of the Master Agreement.
          “Governmental Action” means any authorization, consent, approval,
order, waiver, exception, variance, franchise, permission, permit or license of,
or any registration, filing or declaration with, by or in respect of, any
Governmental Authority.

3



--------------------------------------------------------------------------------



 



Execution Version
          “Governmental Authority” means any United States or Japanese federal,
state, local or other political subdivision or foreign governmental Person,
authority, agency, court, regulatory commission or other governmental body,
including the Internal Revenue Service and the Secretary of State of any State.
          “Governmental Rule” means any statute, law, treaty, rule, code,
ordinance, regulation, license, permit, certificate or order of any Governmental
Authority or any judgment, decree, injunction, writ, order or like action of any
court or other judicial or arbitration tribunal.
          “Indebtedness” of any Person means, without duplication:
     (a) all obligations (whether present or future, contingent or otherwise, as
principal or surety or otherwise) of such Person in respect of borrowed money or
in respect of deposits or advances of any kind;
     (b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
     (c) all obligations of such Person upon which interest charges are
customarily paid, except for trade payables;
     (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person;
     (e) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (other than with respect to the purchase
of personal property under standard commercial terms);
     (f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;
     (g) all guarantees by such Person of Indebtedness of others;
     (h) all obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property (or a combination thereof), which obligations would be required to be
classified and accounted for as capital leases on a balance sheet of such Person
prepared in accordance with Japanese GAAP or US GAAP, as applicable;
     (i) all obligations of such Person (whether absolute or contingent) in
respect of interest rate swap or protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements; and
     (j) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances.

4



--------------------------------------------------------------------------------



 



Execution Version
          The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner.
          “Indemnified Parties” means the Party being indemnified’s officers,
directors, employees, agents, contractors, subcontractors, and transferees
permitted pursuant to the FA Operating Agreement and the Master Agreement.
          “Japanese GAAP” means generally accepted accounting principles in
Japan as in effect from time to time, consistently applied.
          “Japanese GAAS” means generally accepted auditing standards in Japan
as in effect from time to time.
          “License Agreement” means the Patent Cross License Agreement dated
July 30, 1997 by and between Toshiba and SanDisk, [*]
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right with
respect to such securities.
          “L/M” means lots per month.
          “Management Committee” has the meaning given in the Master Agreement.
          “Master Agreement” means the Flash Alliance Master Agreement, dated as
of the Effective Date, by and among Toshiba, SanDisk and SanDisk Ireland.
          “Material” means, with respect to any Person, an event, change or
effect which is or, insofar as reasonably can be foreseen, will be material to
the condition (financial or otherwise), properties, assets, liabilities,
capitalization, licenses, businesses, operations or prospects of such Person
and, in the case of Flash Alliance, the ability of Flash Alliance to carry out
its then-current Business Plan.
          “NAND Flash Memory Products” has the meaning given in Section 3.2 of
the Master Agreement.
          “Net Book Value” means, with respect to any Person, the total assets
of such Person less the total liabilities of such Person, in each case as
determined in accordance with Japanese GAAP or US GAAP, as applicable.
          “Patent Indemnification Agreement” means the Patent Indemnification
Agreement dated as of the Effective Date between Toshiba and SanDisk
Corporation.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



Execution Version
          “Percentage” means, with respect to any Shareholder (as defined in the
FA Operating Agreement), the percentage of such Shareholders’ ownership interest
in Flash Alliance. For the avoidance of doubt, as of the date hereof, Percentage
means with respect to Toshiba or its Affiliate, 50.1%, and with respect to
SanDisk Ireland or its Affiliate, 49.9%; provided, however, if either
Shareholder transfers all of its Shares to any Affiliate in accordance with the
FA Operating Agreement, its Percentage shall be 0% and such Affiliate transferee
shall receive the entire Percentage of the transferring Shareholder.
          “Permitted Liens” means (a) the rights and interests of Flash
Alliance, either Party or any Affiliate of any such Person as provided in the FA
Operative Documents, and (b) Liens for Taxes which are not due and payable or
which may after contest be paid without penalty or which are being contested in
good faith and by appropriate proceedings and so long as such proceedings shall
not involve any substantial risk of the sale, forfeiture or loss of any part of
any relevant asset or title thereto or any interest therein.
          “Person” means any individual, firm, company, corporation, limited
liability company, unincorporated association, partnership, trust, joint
venture, Governmental Authority or other entity, and shall include any successor
(by merger or otherwise) of such entity.
          “Product Development Agreement” means the Amended and Restated Product
Development Agreement, dated as of the Effective Date, between Toshiba and
SanDisk Corporation.
          “SanDisk Corporation” means SanDisk Corporation, a Delaware
corporation.
          “SanDisk Ireland” means SanDisk (Ireland) Limited, a company organized
under the laws of the Republic of Ireland.
          “SanDisk International” means SanDisk (Cayman) Limited, a company
organized under the laws of the Cayman Islands.
          “SanDisk Manufacturing” means SanDisk Manufacturing Limited, a company
organized under the laws of the Republic of Ireland.
          “SanDisk Purchase and Supply Agreement” means the Purchase and Supply
Agreement, dated as of the Effective Date, between SanDisk Ireland and Flash
Alliance.
          “Shareholder” means the holder of any Shares.
          “Shares” means the issued and outstanding shares (kabushiki) in Flash
Alliance.
          “Subsidiary” of any Person means any other Person:
     (i) more than 50% of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or
     (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture or unincorporated association), but more
than 50% of

6



--------------------------------------------------------------------------------



 



Execution Version
whose ownership interest representing the right to make decisions (equivalent to
those generally reserved for the board of directors of a corporation) for such
other Person is,
now or hereafter owned or controlled, directly or indirectly, by such Person,
but such other Person shall be deemed to be a Subsidiary only so long as such
ownership or control exists; provided, however, that the term Subsidiary as used
in any FA Operative Document, when used in relation to a Party or any of its
Affiliates, shall not include Flash Alliance or any of its Subsidiaries.
          “Tax” or “Taxes” means all United States or Japanese Federal, state,
local or other political subdivision and foreign taxes, assessments and other
governmental charges, including: (a) taxes based upon or measured by gross
receipts, income, profits, sales, use or occupation and (b) value added, ad
valorem, transfer, franchise, withholding, payroll, employment, excise or
property taxes, together with (c) all interest, penalties and additions imposed
with respect to such amounts and (d) any obligations under any agreements or
arrangements with any other Person with respect to such amounts.
          “Toshiba” means Toshiba Corporation, a Japanese corporation.
          “Toshiba Foundry Facility” means the Yokkaichi Facility, excluding the
Y3 and Y4 Facility and the FVC Japan Equipment but including Toshiba’s Asahi
facility and Toshiba’s Oita facility.
          “Toshiba Foundry NAND Flash Memory Products” means NAND Flash Memory
Products manufactured at a Toshiba Foundry Facility.
          “Toshiba-SanDisk Ireland Services Agreement” means the Services
Agreement, dated as of the Effective Date, between SanDisk Ireland and Toshiba.
          “Toshiba Purchase and Supply Agreement” means the Purchase and Supply
Agreement, dated as of the Effective Date, between Toshiba and Flash Alliance.
          “Transfer” means any transfer, sale, assignment, conveyance, creation
of any Lien (other than a Permitted Lien), or other disposal or delivery,
including by dividend or distribution, whether made directly or indirectly,
voluntarily or involuntarily, absolutely or conditionally, or by operation of
law or otherwise.
          “Unique Activities” means production activities of Flash Alliance at
the request of either Shareholder to (i) implement changes in the manufacturing
processes to be employed for Products to be manufactured for such Shareholder
(or its Affiliates) that are not agreed to by the other Shareholder,
(ii) commence manufacturing other Products for the requesting Shareholder (or
its Affiliates) that the other Shareholder does not desire to have manufactured
for it and which require a change in manufacturing processes or in the
utilization of the Facility or production resources, or (iii) implement any
other change in its operations in order to manufacture Products specifically for
the requesting Shareholder (or its Affiliates).
          “US GAAP” means generally accepted accounting principles in the United
States as in effect from time to time, consistently applied.

7



--------------------------------------------------------------------------------



 



Execution Version
          “US GAAS” means generally accepted auditing standards in the United
States as in effect from time to time.
          “Y3 Facility” means the facility at which Y3 NAND Flash Memory
Products are manufactured for Flash Partners.
          “Y4 Facility” has the meaning given in the Master Agreement.
          “Y4 NAND Flash Memory Products” has the meaning given in Section 3.3
of the Master Agreement.
          “Yokkaichi Facility” means Toshiba’s facilities in Yokkaichi Japan,
including the FVC Japan Equipment, the Y3 Facility, the Y4 Facility and
Toshiba’s Asahi facility.
Rules of Construction and Documentary Conventions
2.1 Amendment and Waiver. No amendment to or waiver of this Agreement shall be
effective unless it shall be in writing, identify with specificity the
provisions of this Agreement that are thereby amended or waived and be signed by
each party hereto. Any failure of a party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived by
the party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure of compliance.
2.2 Severability. If any provision of this Agreement or the application of any
such provision is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement (except as may be expressly provided in this Agreement) or
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid, illegal or
unenforceable in any respect. The parties hereto shall, to the extent lawful and
practicable, use their reasonable efforts to enter into arrangements to
reinstate the intended benefits, net of the intended burdens, of any such
provision held invalid, illegal or unenforceable. If the intent of the Parties
for entering into the FA Operative Documents, considered as a single
transaction, cannot be preserved, the FA Operative Documents shall either be
renegotiated or terminated by mutual agreement of the Parties.
2.3 Assignment. Except as may otherwise be specifically provided in this
Agreement, no party hereto shall Transfer this Agreement or any of its rights
hereunder (except for any Transfer to an Affiliate or in connection with a
merger, consolidation or sale of all or substantially all the assets or the
outstanding securities of such party, which Transfer shall not require any
consent of the other parties) without the prior written consent of each other
party hereto (which consent may be withheld in each such other party’s sole
discretion), and any such purported Transfer without such consent shall be void.

8



--------------------------------------------------------------------------------



 



Execution Version
2.4 Remedies.
(a) Except as may otherwise be specifically provided in this Agreement, the
rights and remedies of the parties under this Agreement are cumulative and are
not exclusive of any rights or remedies which the parties hereto would otherwise
have.
(b) Equitable relief, including the remedies of specific performance and
injunction, shall be available with respect to any actual or attempted breach of
this Agreement; provided, however, in the absence of exigent circumstances, the
parties shall refrain from commencing any lawsuit or seeking judicial relief in
connection with such actual or attempted breach that is contemplated to be
addressed by the dispute resolution process set forth in the Master Agreement
and in Section 2.5 of this Appendix A until the parties have attempted to
resolve the subject dispute by following said dispute resolution process to its
conclusion.
(c) If the due date for any amount required to be paid under this Agreement is
not a Business Day, such amount shall be payable on the next succeeding Business
Day; provided that if payment cannot be made due to the existence of a banking
crisis or international payment embargo, such amount may be paid within the
following 30 days. If due to the occurrence of an act of God, any party is
prevented from providing training, technical assistance or other similar support
required to be provided to Flash Alliance pursuant to this Agreement, such party
shall have an additional 30 day period to make alternative arrangements to
provide such support.
2.5 Arbitration. Any dispute concerning this Agreement shall be referred to the
Management Committee and handled by it in accordance with the Master Agreement.
If the Management Committee cannot resolve such dispute in accordance with the
terms of the Master Agreement, then such dispute will be settled by binding
arbitration in San Francisco, California. The dispute shall be heard by a panel
of three arbitrators pursuant to the rules of the International Chamber of
Commerce. The awards of such arbitration shall be final and binding upon the
parties thereto. Each party will bear its own fees and expenses associated with
the arbitration. Filing fees and arbitrator fees charged by the ICC shall be
borne equally by the Parties.
2.6 Damages Limited. IN THE ABSENCE OF ACTUAL FRAUD, IN NO EVENT SHALL ANY PARTY
BE LIABLE TO OR BE REQUIRED TO INDEMNIFY ANY OTHER PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT
DAMAGE OF ANY KIND, (INCLUDING WITHOUT LIMITATION LOSS OF PROFIT OR DATA),
WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH LOSS.
2.7 Parties in Interest; Limitation on Rights of Others. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns. Nothing in this Agreement, whether express or implied,
shall give or be construed to give any Person (other than the parties hereto and
their permitted successors and assigns) any legal or equitable right, remedy or
claim under or in respect of this Agreement, unless such Person is expressly
stated in such agreement or instrument to be entitled to any such right, remedy
or claim.

9



--------------------------------------------------------------------------------



 



Execution Version
2.8 Table of Contents; Headings. The Table of Contents and Article and Section
headings of this Agreement are for convenience of reference only and shall not
affect the construction of or be taken into consideration in interpreting any
such agreement or instrument.
2.9 Counterparts; Effectiveness. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts shall together constitute
but one and the same contract. This Agreement shall not become effective until
one or more counterparts have been executed by each party hereto and delivered
to the other parties hereto.
2.10 Entire Agreement. This Agreement, together with each other FA Operative
Documents and the Exhibits, Schedules, Appendices and Attachments hereto and
thereto, when completed, constitute the agreement of the parties to the FA
Operative Documents with respect to the subject matter thereof and supersede all
prior written and oral agreements and understandings with respect to such
subject matter.
2.11 Construction. References in this Agreement to any gender include references
to all genders, and references in this Agreement to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the term “party” when used in this Agreement means a party to this Agreement.
References in this Agreement to a party or other Person include their respective
permitted successors and assigns. The words “include”, “includes” and
“including”, when used in this Agreement, shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
used in this Agreement to Articles, Sections, Exhibits, Schedules, Appendices
and Attachments shall be deemed references to Articles and Sections of, and
Exhibits, Schedules, Appendices and Attachments to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. Any reference to a FA Operative Document shall include such FA
Operative Document as amended or supplemented from time to time in accordance
with the provisions thereof.
2.12 Official Language. The official language of this Agreement is the English
language only, which language shall be controlling in all respects, and all
versions of this Agreement in any other language shall not be binding on the
parties hereto or nor shall such other versions be admissible in any legal
proceeding, including arbitration, brought under this Agreement. All
communications and notices to be made or given pursuant to this Agreement shall
be in the English language.
2.13 Notices. All notices and other communications to be given to any party
under this Agreement shall be in writing and any notice shall be deemed received
when delivered by hand, courier or overnight delivery service, or by facsimile
(if confirmed within two Business Days by delivery of a copy by hand, courier or
overnight delivery service), or five days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid and
shall be directed to the address of such party specified below (or at such other
address as such party shall designate by like notice):

10



--------------------------------------------------------------------------------



 



Execution Version
(a) If to SanDisk or SanDisk Ireland:
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 542-0555
Facsimile: (408) 542-0600
Attention: President and CEO
With a copy to:
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 548-0208
Facsimile: (408) 548-0385
Attention: Vice President and General Counsel
(b) If to Toshiba:
Toshiba Corporation
Semiconductor Company
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011 81 3 3457 3362
Facsimile: 011 81 3 5444 9339
Attention: Vice President
With a copy to:
Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011-81-3-3457-3452
Facsimile: 011-81-3-5444-9342
Attention: General Manager
(c) If to Flash Alliance:
Flash Alliance, Ltd.
800 Yamanoisshikicho,
Yokkaichi, Mie, Japan
Attention: President

11



--------------------------------------------------------------------------------



 



Execution Version
With a copy to:
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 542-0510
Facsimile: (408) 542-0640
Attention: Chief Operating Officer
And
Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011-81-3-3457-3452
Facsimile: 011-81-3-5444-9342
Attention: General Manager
2.14 Non Disclosure Obligations. Each party hereto agrees as follows:
(a) In this Agreement, “Confidential Information” means information disclosed in
written, recorded, graphical or other tangible from which is marked as
“Confidential”, “Proprietary” or in some other manner to indicate its
confidential nature, and/or orally or in other intangible form, identified as
confidential at the time of disclosure and confirmed as confidential information
in writing within thirty (30) days of its initial disclosure.
(b) For a period of [*] from the date of receipt of the Confidential Information
disclosed by one Party (the “Disclosing Party”) hereunder, the receiving Party
(the “Receiving Party”) agrees to safeguard the Confidential Information and to
keep it in confidence and to use reasonable efforts, consistent with those used
in the protection of its own confidential information, to prevent its disclosure
to third parties, except that the Receiving Party shall not be obligated
hereunder in any respect to information which:

  (i)   is already known to the Receiving Party at the time of its receipt from
the Disclosing Party as reasonably evidenced by its written records; or     (ii)
  is or becomes publicly available without breach of this Agreement by the
Receiving Party; or     (iii)   is made available to a third party by the
Disclosing Party without restriction on disclosure; or

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



Execution Version

  (iv)   is rightfully received by the Receiving Party from a third party
without restriction and without breach of this Agreement; or     (v)   is
independently developed by the Receiving Party as reasonably evidenced by its
written records contemporaneous with such development; or     (vi)   is
disclosed with the prior written consent of the Disclosing Party, provided that
each recipient from the Receiving Party shall execute a confidentiality
agreement prohibiting further disclosure of the Confidential Information, under
terms no less restrictive that those provided in this Agreement; or     (vii)  
is required to be disclosed by the order of a governmental agency or legislative
body of a court of competent jurisdiction, provided that the Receiving Party
shall give the Disclosing Party prompt notice of such request so that the
Disclosing Party has an opportunity to defend, limit or protect such disclosure;
or     (viii)   is required to be disclosed by applicable securities of other
laws or regulations, provided that SanDisk shall, prior to any such disclosure
required by the U.S. Securities and Exchange Commission, provide Toshiba with
notice which includes a copy of the proposed disclosure. Further, SanDisk shall
consider Toshiba’s timely input with respect to the disclosure.

(c) Receiving Party shall use its reasonable best efforts to limit dissemination
of the Disclosing Party’s Confidential Information to such of its employees who
have a need to know such information for the purpose for which such information
was disclosed to it. Receiving Party understands that disclosure or
dissemination of the Disclosing Party’s Confidential Information not expressly
authorized hereunder would cause irreparable injury to the Receiving Party, for
which monetary damages would not be an adequate remedy and the Disclosing Party
shall be entitled to equitable relief in addition to any remedies the Disclosing
Party may have hereunder or at law.
(d) Nothing contained in this Agreement shall be construed as granting or
conferring any rights, licenses or relationships by the transmission of the
Confidential Information.
(e) All Confidential Information disclosed hereunder shall remain the property
of the Disclosing Party. Upon request by the Disclosing Party, the Receiving
Party shall return all Confidential Information, including any and all copies
thereof, or certify in writing that all such Confidential Information had been
destroyed.

      2.15   Definitions. The definitions set forth in Article I of this
Appendix A shall apply to this Article II.

13